
      
        
        DEPARTMENT OF HOMELAND SECURITY
        Coast Guard
        46 CFR Parts 401, 403, and 404
        [USCG-2019-0736]
        RIN 1625-AC56
        Great Lakes Pilotage Rates—2020 Annual Review and Revisions to Methodology
        
          AGENCY:
          Coast Guard, DHS.
        
        
          ACTION:
          Notice of proposed rulemaking.
        
        
          SUMMARY:
          In accordance with the Great Lakes Pilotage Act of 1960, the Coast Guard is proposing new base pilotage rates for the 2020 shipping season. This proposed rule would adjust the pilotage rates to account for changes in district operating expenses, an increase in the number of pilots, and anticipated inflation. The net result of decreased operating expenses for the associations compared to the previous year, inflation of pilot compensation, and the addition of one working pilot at the beginning of the 2020 shipping season is a 3 percent increase in pilotage rates. In addition, the Coast Guard is not proposing any surcharges for the 2020 shipping season, which would result in a 1 percent net decrease in pilotage costs compared to the 2019 season, when combined with the changes above. The Coast Guard is also proposing to clarify the rules related to the working capital fund.
        
        
          DATES:
          Comments and related material must be received by the Coast Guard on or before November 29, 2019.
        
        
          ADDRESSES:

          You may submit comments identified by docket number USCG-2019-0736 using the Federal eRulemaking Portal at https://www.regulations.gov. See the “Public Participation and Request for Comments” portion of the SUPPLEMENTARY INFORMATION section for further instructions on submitting comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          For information about this document, call or email Mr. Brian Rogers, Commandant (CG-WWM-2), Coast Guard; telephone 202-372-1535, email Brian.Rogers@uscg.mil, or fax 202-372-1914.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Table of Contents for Preamble
        
          I. Public Participation and Request for Comments
          II. Abbreviations
          III. Executive Summary
          IV. Basis and Purpose
          V. Background
          VI. Discussion of Proposed Methodological and Other Changes
          VII. Discussion of Proposed Rate Adjustment
          District One:
          A. Step 1: Recognize Previous Operating Expenses
          B. Step 2: Project Operating Expenses, Adjusting for Inflation or Deflation
          C. Step 3: Estimate Number of Working Pilots
          D. Step 4: Determine Target Pilot Compensation Benchmark
          E. Step 5: Project Working Capital Fxund
          F. Step 6: Project Needed Revenue
          G. Step 7: Calculate Initial Base Rates
          H. Step 8: Calculate Average Weighting Factors by Area
          I. Step 9: Calculate Revised Base Rates
          J. Step 10: Review and Finalize Rates
          District Two:
          A. Step 1: Recognize Previous Operating Expenses
          B. Step 2: Project Operating Expenses, Adjusting for Inflation or Deflation
          C. Step 3: Estimate Number of Working Pilots
          D. Step 4: Determine Target Pilot Compensation Benchmark
          E. Step 5: Project Working Capital Fund
          F. Step 6: Project Needed Revenue
          G. Step 7: Calculate Initial Base Rates
          H. Step 8: Calculate Average Weighting Factors by Area
          I. Step 9: Calculate Revised Base Rates
          J. Step 10: Review and Finalize Rates
          District Three:
          A. Step 1: Recognize Previous Operating Expenses
          B. Step 2: Project Operating Expenses, Adjusting for Inflation or Deflation
          C. Step 3: Estimate Number of Working Pilots
          D. Step 4: Determine Target Pilot Compensation Benchmark
          E. Step 5: Project Working Capital Fund
          F. Step 6: Project Needed Revenue
          G. Step 7: Calculate Initial Base Rates
          H. Step 8: Calculate Average Weighting Factors by Area
          I. Step 9: Calculate Revised Base Rates
          J. Step 10: Review and Finalize Rates
          K. Surcharges
          VIII. Regulatory Analyses
          A. Regulatory Planning and Review
          B. Small Entities
          C. Assistance for Small Entities
          D. Collection of Information
          E. Federalism
          F. Unfunded Mandates
          G. Taking of Private Property
          H. Civil Justice Reform
          I. Protection of Children
          J. Indian Tribal Governments
          K. Energy Effects
          L. Technical Standards
          M. Environment
        
        I. Public Participation and Request for Comments
        The Coast Guard views public participation as essential to effective rulemaking, and will consider all comments and material received during the comment period. Your comment can help shape the outcome of this rulemaking. If you submit a comment, please include the docket number for this rulemaking, indicate the specific section of this document to which each comment applies, and provide a reason for each suggestion or recommendation.

        We encourage you to submit comments through the Federal eRulemaking Portal at https://www.regulations.gov. If you cannot submit your material by using https://www.regulations.gov, call or email the person in the FOR FURTHER INFORMATION CONTACT section of this proposed rule for alternate instructions. Documents mentioned in this proposed rule, and all public comments, will be available in our online docket at https://www.regulations.gov, and can be viewed by following that website's instructions. Additionally, if you visit the online docket and sign up for email alerts, you will be notified when comments are posted or if a final rule is published.

        We accept anonymous comments. All comments received will be posted without change to https://www.regulations.gov and will include any personal information you have provided. For more about privacy and submissions in response to this document, see DHS's Correspondence System of Records notice (84 FR 48645, September 26, 2018)..

        We do not plan to hold a public meeting, but we will consider doing so if public comments indicate a meeting would be helpful. We would issue a separate Federal Register notice to announce the date, time, and location of such a meeting.
        II. Abbreviations
        
          AMOU American Maritime Officers Union
          APA American Pilots Association
          BLS Bureau of Labor Statistics
          CAD Canadian dollars
          CFR Code of Federal Regulations
          CPA Certified public accountant
          CPI Consumer Price Index
          DHS Department of Homeland Security
          FOMC Federal Open Market Committee
          FR Federal Register
          GLPA Great Lakes Pilotage Authority (Canadian)
          GLPAC Great Lakes Pilotage Advisory Committee
          GLPMS Great Lakes Pilotage Management System
          NAICS North American Industry Classification System
          NPRM Notice of proposed rulemaking
          NTSB National Transportation Safety Board
          OMB Office of Management and Budget
          PCE Personal Consumption Expenditures
          RA Regulatory analysis
          SBA Small Business Administration
          § Section symbol
          SLSMC Saint Lawrence Seaway Management Corporation
          U.S.C. United States Code
          USD United States dollars
        
        
        III. Executive Summary
        Pursuant to the Great Lakes Pilotage Act of 1960 (“the Act”),1
           the Coast Guard regulates pilotage for oceangoing vessels on the Great Lakes and St. Lawrence Seaway — including setting the rates for pilotage services and adjusting them on an annual basis. The rates, which currently range from $306 to $733 per pilot hour (depending on which of the specific six areas pilotage service is provided), are paid by shippers to pilot associations. The three pilot associations, which are the exclusive U.S. source of registered pilots on the Great Lakes, use this revenue to cover operating expenses, maintain infrastructure, compensate working pilots, and train new pilots. We use a ratemaking methodology that we have developed since 2016 in accordance with our statutory requirements and regulations. Our ratemaking methodology calculates the revenue needed for each pilotage association (including operating expenses, compensation, and infrastructure needs), and then divides that amount by the expected shipping traffic over the course of the coming year to produce an hourly rate. This process is currently effected through a 10-step methodology which is explained in detail in this notice of proposed rulemaking (NPRM).
        
          
            1 Title 46 of the United States Code (U.S.C.) Chapter 93; Public Law 86-555, 74 Stat. 259, as amended.
        
        In this NPRM, as part of our annual review, we are proposing new pilotage rates for 2020 based on the existing methodology. The result is an increase in rates for four areas, and a decrease in rates for the remaining two areas. These changes are due to a combination of four factors: (1) Decreased total operating expenses for the associations compared to the previous year,2
           (2) an increase in the amount of money needed for the working capital fund, (3) inflation of pilot compensation by 2 percent, and (4) the net addition of one working pilot at the beginning of the 2020 shipping season in District Two. Based on the ratemaking model discussed in this NPRM, we are proposing the rates shown in Table 1.
        
          
            2 Operating expenses decreased for the District One: Undesignated area and all of District Two. They increased for the District One: Designated area and all of District Three.
        
        
          Table 1—Current and Proposed Pilotage Rates on the Great Lakes
          
            Area
            Name
            Final 2019 pilotage rate
            
            Proposed 2020 pilotage rate
            
          
          
            District One: Designated
            St. Lawrence River
            $733
            $757
          
          
            District One: Undesignated
            Lake Ontario
            493
            462
          
          
            District Two: Designated
            Navigable waters from Southeast Shoal to Port Huron, MI
            603
            602
          
          
            District Two: Undesignated
            Lake Erie
            531
            573
          
          
            District Three: Designated
            St. Mary's River
            594
            621
          
          
            District Three: Undesignated
            Lakes Huron, Michigan, and Superior
            306
            327
          
        
        This proposed rule would impact 52 U.S. Great Lakes pilots, 3 pilot associations, and the owners and operators of an average of 266 oceangoing vessels that transit the Great Lakes annually. This proposed rule is not economically significant under Executive Order 12866 and would not affect the Coast Guard's budget or increase Federal spending. The estimated overall annual regulatory economic impact of this rate change is a net decrease of $225,658 in estimated payments made by shippers from the 2019 shipping season. Because the Coast Guard must review, and, if necessary, adjust rates each year, we analyze these as single-year costs and do not annualize them over 10 years. Section VIII of this preamble provides the regulatory impact analyses of this proposed rule.
        IV. Basis and Purpose
        The legal basis of this rulemaking is the Great Lakes Pilotage Act of 1960 (“the Act”),3
           which requires foreign vessels and U.S. vessels operating “on register, meaning ” those U.S. vessels engaged in foreign trade, to use U.S. or Canadian registered pilots while transiting the U.S. waters of the St. Lawrence Seaway and the Great Lakes system.4
           For the U.S. registered Great Lakes pilots (“pilots”), the Act requires the Secretary to “prescribe by regulation rates and charges for pilotage services, giving consideration to the public interest and the costs of providing the services.” 5
           The Act requires that rates be established or reviewed and adjusted each year, not later than March 1.6
           The Act requires that base rates be established by a full ratemaking at least once every 5 years, and in years when base rates are not established, they must be reviewed and, if necessary, adjusted.7
           The Secretary's duties and authority under the Act have been delegated to the Coast Guard.8
          
        
        
          
            3 46 U.S.C. Chapter 93; Public Law 86-555, 74 Stat. 259, as amended.
        
        
          
            4 46 U.S.C. 9302(a)(1).
        
        
          
            5 46 U.S.C. 9303(f).
        
        
          
            6 Id.
          
        
        
          
            7 Id.
          
        
        
          
            8 Department of Homeland Security (DHS) Delegation No. 0170.1, para. II (92.f).
        
        The purpose of this NPRM is to propose new pilotage rates for the 2020 shipping season. The Coast Guard believes that the new rates would continue to promote pilot retention, ensure safe, efficient, and reliable pilotage services on the Great Lakes, and provide adequate funds to upgrade and maintain infrastructure.
        V. Background
        Pursuant to the Act, the Coast Guard, in conjunction with the Canadian Great Lakes Pilotage Authority (GLPA), regulates shipping practices and rates on the Great Lakes. Under Coast Guard regulations, all vessels engaged in foreign trade (often referred to as “salties”) are required to engage U.S. or Canadian pilots during their transit through the regulated waters.9
           U.S. and Canadian “lakers,” which account for most commercial shipping on the Great Lakes, are not affected.10

           Generally, vessels are assigned a U.S. or Canadian pilot depending on the order in which they transit a particular area of the Great Lakes and do not choose the pilot they receive. If a vessel is assigned a U.S. pilot, that pilot will be assigned by the pilotage association responsible for the particular district in which the vessel is operating, and the vessel operator will pay the pilotage association for the pilotage services. The Canadian GLPA establishes the rates for Canadian registered pilots.
        
          
            9 See title 46 of the Code of Federal Regulations (CFR) part 401.
        
        
          
            10 46 U.S.C. 9302(f). A “laker” is a commercial cargo vessel especially designed for and generally limited to use on the Great Lakes.
        
        The U.S. waters of the Great Lakes and the St. Lawrence Seaway are divided into three pilotage districts. Pilotage in each district is provided by an association certified by the Coast Guard's Director of the Great Lakes Pilotage (“the Director”) to operate a pilotage pool. The Saint Lawrence Seaway Pilotage Association provides pilotage services in District One, which includes all U.S. waters of the St. Lawrence River and Lake Ontario. The Lakes Pilotage Association provides pilotage services in District Two, which includes all U.S. waters of Lake Erie, the Detroit River, Lake St. Clair, and the St. Clair River. Finally, the Western Great Lakes Pilotage Association provides pilotage services in District Three, which includes all U.S. waters of the St. Mary's River; Sault Ste. Marie Locks; and Lakes Huron, Michigan, and Superior.
        Each pilotage district is further divided into “designated” and “undesignated” areas, which is depicted in Table 2 below. Designated areas, classified as such by Presidential Proclamation, are waters in which pilots must, at all times, be fully engaged in the navigation of vessels in their charge.11
           Undesignated areas, on the other hand, are open bodies of water not subject to the same pilotage requirements. While working in undesignated areas, pilots must “be on board and available to direct the navigation of the vessel at the discretion of and subject to the customary authority of the master.” 12
           For these reasons, pilotage rates in designated areas can be significantly higher than those in undesignated areas.
        
          
            11 Presidential Proclamation 3385, Designation of restricted waters under the Great Lakes Pilotage Act of 1960, December 22, 1960.
        
        
          
            12 46 U.S.C. 9302(a)(1)(B).
        
        
          Table 2—Areas of the Great Lakes and St. Lawrence Seaway
          
            District
            Pilotage association
            Designation
            Area No. 13
            
            Area name 14
            
          
          
            One
            Saint Lawrence Seaway Pilotage Association
            Designated
            1
            St. Lawrence River.
          
          
             
            
            Undesignated
            2
            Lake Ontario.
          
          
            Two
            Lake Pilotage Association
            Designated
            5
            Navigable waters from Southeast Shoal to Port Huron, MI.
          
          
             
            
            Undesignated
            4
            Lake Erie.
          
          
            Three
            Western Great Lakes Pilotage Association
            Designated
            7
            St. Mary's River.
          
          
             
            
            Undesignated
            6
            Lakes Huron and Michigan.
          
          
             
            
            Undesignated
            8
            Lake Superior.
          
        
        Each pilot association is an independent business and is the sole provider of pilotage services in the district in which it operates. Each pilot association is responsible for funding its own operating expenses, maintaining infrastructure, acquiring and implementing technological advances, training personnel/partners and pilot compensation. The Coast Guard developed a 10-step ratemaking methodology to derive a pilotage rate that covers these expenses based on the estimated amount of traffic. The methodology is designed to measure how much revenue each pilotage association would need to cover expenses and provide competitive compensation to working pilots. We then divide that amount by the historic 10-year average for pilotage demand. We recognize that in years where traffic is above average, pilot associations will accrue more revenue than projected, while in years where traffic is below average, they will take in less. We believe that over the long term, however, this system ensures that infrastructure would be maintained and that pilots will receive adequate compensation and work a reasonable number of hours, with adequate rest between assignments, to ensure retention of highly trained personnel.
        
          
            13 Area 3 is the Welland Canal, which is serviced exclusively by the Canadian GLPA and, accordingly, is not included in the United States pilotage rate structure.
          
            14 The areas are listed by name in the Code of Federal Regulations, see 46 CFR 401.405.
        
        Over the past 4 years, the Coast Guard has made adjustments to the Great Lakes pilotage ratemaking methodology. In 2016, we made significant changes to the methodology, moving to an hourly billing rate for pilotage services and changing the compensation benchmark to a more transparent model. In 2017, we added additional steps to the ratemaking methodology, including new steps that accurately account for the additional revenue produced by the application of weighting factors (discussed in detail in Steps 7 through 9 of this preamble). In 2018, we revised the methodology by which we develop the compensation benchmark, based upon U.S. mariners rather than Canadian registered pilots. The current methodology, which was finalized in the Great Lakes Pilotage Rates—2019 Annual Review and Revisions to Methodology final rule (84 FR 20551), published May 10, 2019, is designed to accurately capture all of the costs and revenues associated with Great Lakes pilotage requirements and produce an hourly rate that adequately and accurately compensates pilots and covers expenses. The current methodology is summarized in the section below.
        Summary of Ratemaking Methodology
        As stated above, the ratemaking methodology, outlined in 46 CFR 404.101 through 404.110, consists of 10 steps that are designed to account for the revenues needed and total traffic expected in each district. The result is an hourly rate, determined separately for each of the areas administered by the Coast Guard.
        In Step 1, “Recognize previous operating expenses,” (§ 404.101) the Director reviews audited operating expenses from each of the three pilotage associations. This number forms the baseline amount that each association is budgeted. Because of the time delay between when the association submits raw numbers and the Coast Guard receives audited numbers, this number is 3 years behind the projected year of expenses. So in calculating the 2020 rates in this proposal, we are beginning with the audited expenses from the 2017 shipping season.

        While each pilotage association operates in an entire district, the Coast Guard tries to determine costs by area. Thus, with regard to operating expenses, we allocate certain operating expenses to undesignated areas, and certain expenses to designated areas. In some cases (e.g., insurance for applicant pilots who operate in undesignated areas only), we can allocate the costs based on where they are actually accrued. In other situations (e.g., general legal expenses), expenses are distributed between designated and undesignated waters on a pro rata basis, based upon the proportion of income forecasted from the respective portions of the district.
        In Step 2, “Project operating expenses, adjusting for inflation or deflation,” (§ 404.102) the Director develops the 2020 projected operating expenses. To do this, we apply inflation adjustors for 3 years to the operating expense baseline received in Step 1. The inflation factors used are from the Bureau of Labor Statistics' (BLS) Consumer Price Index (CPI) for the Midwest Region, or, if not available, the Federal Open Market Committee (FOMC) median economic projections for Personal Consumption Expenditures (PCE) inflation. This step produces the total operating expenses for each area and district.
        In Step 3, “Estimate number of working pilots,” (§ 404.103) the Director calculates how many pilots are needed for each district. To do this, we employ a “staffing model,” described in § 401.220, paragraphs (a)(1) through (a)(3), to estimate how many pilots would be needed to handle shipping during the beginning and close of the season. This number is helpful in providing guidance to the Director in approving an appropriate number of credentials for pilots.
        For the purpose of the ratemaking calculation, we determine the number of working pilots provided by the pilotage associations (see § 404.103), which is what we use to determine how many pilots need to be compensated via the pilotage fees collected.
        In Step 4, “Determine target pilot compensation benchmark,” (§ 404.104) the Director determines the revenue needed for pilot compensation in each area and district. This step contains two processes. In previous years, in the first process, we calculated the total compensation for each pilot using a “compensation benchmark.” Next, we multiplied the individual pilot compensation by the number of working pilots for each area and district (from Step 3), producing a figure for total pilot compensation. Because pilots are paid by the associations, but the costs of pilotage is divided by area for accounting purposes, we assigned a certain number of pilots for the designated areas and a certain number of pilots for the undesignated areas to determine the revenues needed for each area. To make the determination of how many pilots to assign, we used the staffing model designed to determine the total number of pilots, described in Step 3, above.
        For the 2020 ratemaking, the Coast Guard is proposing to update the benchmark compensation model in accordance with § 404.104(b), switching from using the American Maritime Officers Union (AMOU) 2015 aggregated wage and benefit information, to using the 2019 compensation benchmark. Prior to 2016, the Coast Guard based the compensation benchmark on data provided by the AMOU regarding its contract for first mates on the Great Lakes. However, in 2016 the AMOU elected to no longer provide this data to the Coast Guard, and thus, in the 2016 ratemaking, we used average compensation for a Canadian pilot plus a 10 percent adjustment. As a result of a legal challenge filed by the shipping industry, the court found that the Coast Guard did not adequately support the 10 percent addition to the Canadian GLPA benchmark, and thus its use was deemed arbitrary and capricious. The Coast Guard then based the 2018 benchmark on data provided by the AMOU regarding its contract for first mates on the Great Lakes in the 2011 to 2015 period, and adjusted it for inflation using FOMC median economic projections for PCE inflation. We used the information provided by the AMOU because it was the most recent publicly available information to which we had access. This benchmark has successfully achieved the Coast Guard's goals of safety through rate and compensation stability while also promoting recruitment and retention of qualified United States registered pilots. Therefore, the Coast Guard proposes to use this as the compensation benchmark for future rates.
        In the second process of Step 4, set forth in § 404.104(c), the Director determines the total compensation figure for each District. To do this, the Director multiplies the compensation benchmark by the number of working pilots for each area and district (from Step 3), producing a figure for total pilot compensation.
        In Step 5, “Project working capital fund,” (§ 404.105) the Director calculates a value that is added to pay for needed capital improvements. This value is calculated by adding the total operating expenses (derived in Step 2) to the total pilot compensation (derived in Step 4), and multiplying that figure by the preceding year's average annual rate of return for new issues of high-grade corporate securities. This figure constitutes the “working capital fund” for each area and district.
        In Step 6, “Project needed revenue,” (§ 404.106) the Director simply adds up the totals produced by the preceding steps. The projected operating expense for each area and district (from Step 2) is added to the total pilot compensation (from Step 4) and the working capital fund contribution (from Step 5). The total figure, calculated separately for each area and district, is the “needed revenue.”
        In Step 7, “Calculate initial base rates,” (§ 404.107) the Director calculates an hourly pilotage rate to cover the needed revenue as calculated in Step 6. This step consists of first calculating the 10-year hours of traffic average for each area. Next, the revenue needed in each area (calculated in Step 6) is divided by the 10-year hours of traffic average to produce an initial base rate.
        An additional element, the “weighting factor,” is required under § 401.400. Pursuant to that section, ships pay a multiple of the “base rate” as calculated in Step 7 by a number ranging from 1.0 (for the smallest ships, or “Class I” vessels) to 1.45 (for the largest ships, or “Class IV” vessels). As this significantly increases the revenue collected, we need to account for the added revenue produced by the weighting factors to ensure that shippers are not overpaying for pilotage services.
        In Step 8, “Calculate average weighting factors by area,” (§ 404.108) the Director calculates how much extra revenue, as a percentage of total revenue, has historically been produced by the weighting factors in each area. We do this by using a historical average of the applied weighting factors for each year since 2014 (the first year the current weighting factors were applied).
        In Step 9, “Calculate revised base rates,” (§ 404.109) the Director modifies the base rates by accounting for the extra revenue generated by the weighting factors. We do this by dividing the initial pilotage rate for each area (from Step 7) by the corresponding average weighting factor (from Step 8), to produce a revised rate.

        In Step 10, “Review and finalize rates,” (§ 404.110) often referred to informally as “director's discretion,” the Director reviews the revised base rates (from Step 9) to ensure that they meet the goals set forth in the Act and 46 CFR 404.1(a), which include promoting efficient, safe, and reliable pilotage service on the Great Lakes; generating sufficient revenue for each pilotage association to reimburse necessary and reasonable operating expenses; compensating trained and rested pilots fairly; and providing appropriate profit for improvements. Because it is our goal to be as transparent as possible in our ratemaking procedure, we use this step sparingly to adjust rates.
        After the base rates are set, § 401.401 permits the Coast Guard to apply surcharges. We previously used surcharges to pay for the training of new pilots, rather than incorporating training costs into the overall “needed revenue” used in the calculation of the base rates. The surcharge accelerates the reimbursement of certain necessary and reasonable expense. Last year, we applied a surcharge to account for the associations' expenses for the Applicant Trainee and Apprentice Pilots, which included providing a stipend, lodging, training, and per diem. We implemented these surcharges because of a large number of pending pilot retirements, and a large amount of recruitment at the pilot associations. Without the surcharge, the associations would have been reimbursed for expenses associated with training new pilots 3 years later via the rate. However, any pilot who retired prior to that 3-year date would not have been reimbursed. Therefore, we applied a surcharge to ensure that these pilots would not have to incur the costs of training their replacements. As the vast majority of registered pilots are not anticipated to reach the regulatory required retirement age of 70 in the next 20 years, we believe that pilot associations are now able to plan for the costs associated with retirements without relying on the Coast Guard to impose surcharges.
        VI. Discussion of Proposed Methodological and Other Changes
        For 2020, the Coast Guard is proposing no new methodological changes to the ratemaking model. We believe that the methodology laid out in the 2019 Annual Review would produce rates for the 2020 shipping season that would ensure safe and reliable pilotage services are available on the Great Lakes.
        In previous years, several commenters have raised issues regarding the working capital fund. The purpose of the working capital fund is to ensure that associations have a way to set aside money to pay for high cost items and infrastructure improvements. The Coast Guard is proposing changes in this proposed rule to codify the procedures related to the use of funds and accounting requirements related to the working capital fund.
        The Coast Guard is proposing two changes to the regulatory text related to the working capital fund, formerly called “return on investment.” In 46 CFR 404.106, the Coast Guard proposes to change the words “return on investment” to “working capital fund,” as that is the current name for that fund. This change was made in the Great Lakes Pilotage Rates 2017 Annual Review final rule (82 FR 41466, August 31, 2017), but the entry was overlooked in that rule. Prior to 2017, the working capital fund described in 46 CFR 404.105 was called “return on investment.” In the Great Lakes Pilotage Rates 2017 Annual Review final rule (82 FR 41466, August 31, 2017), the Coast Guard changed the name of that fund to the “working capital fund.” However, the 2017 final rule did not change a reference to “return on investment” in 46 CFR 404.106. This proposed change corrects that oversight so that 46 CFR 404.105 and 46 CFR 404.106 will use consistent terminology. In addition, the Coast Guard proposes to incorporate into regulations the policy currently being followed by the pilots associations regarding these funds. The Coast Guard proposes to add text to 46 CFR 403.110 requiring each pilot association set aside, in a separate account, an amount at least equal to the amount calculated in Step 5 of the ratemaking, and place restrictions on how those funds are expended. Under the proposed rule, pilot associations can only apply these funds in the working capital fund account to capital projects, infrastructure improvements, infrastructure maintenance, and non-recurring technology purchases that are necessary for providing pilotage services. The pilot associations may grow the working capital fund over successive shipping seasons for a future significant purchase, including for a down payment on a purchase that would also be financed in part. If needed, pilot associations could request a waiver from the requirements from the Director. We invite interested parties to provide their input and recommendations on this issue.
        VII. Discussion of Proposed Rate Adjustments
        In this NPRM, based on the current methodology described in the previous section, we are proposing new pilotage rates for 2020. We propose to conduct the 2020 ratemaking as an “interim year,” as was done in 2019, rather than a full ratemaking as was conducted in 2018. Thus, the Coast Guard proposes to adjust the compensation benchmark pursuant to § 404.104(b) for this purpose, rather than § 404.104(a).
        This section discusses the proposed rate changes using the ratemaking steps provided in 46 CFR part 404. We will detail all ten steps of the ratemaking procedure for each of the three districts to show how we arrived at the proposed new rates.
        District One
        A. Step 1: Recognize Previous Operating Expenses
        Step 1 in our ratemaking methodology requires that the Coast Guard review and recognize the previous year's operating expenses (§ 404.101). To do so, we begin by reviewing the independent accountant's financial reports for each association's 2017 expenses and revenues.15

           For accounting purposes, the financial reports divide expenses into designated and undesignated areas. In certain instances, costs are applied to the designated or undesignated area based on where they were actually accrued. For example, costs for “Applicant pilot license insurance” in District One are assigned entirely to the undesignated areas, as applicant pilots work exclusively in those areas. For costs accrued by the pilot associations generally, for example, such as employee benefits, the cost is divided between the designated and undesignated areas on a pro rata basis. The recognized operating expenses for District One is shown in Table 3.
        
          
            15 These reports are available in the docket for this rulemaking (see Docket #USCG-2019-0736).
        
        As noted above, in 2016, the Coast Guard began authorizing surcharges to cover the training costs of applicant pilots. The surcharges were intended to reimburse pilot associations for training applicants in a more timely fashion than if those costs were listed as operating expenses, which would have required 3 years to reimburse. The rationale for using surcharges to cover these expenses, rather than including the costs as operating expenses, was so these non-recurring costs could be recovered in a more timely fashion, and so that retiring pilots would not have to cover the costs of training their replacements. Because operating expenses incurred are not actually recouped for a period of 3 years, the Coast Guard added a $150,000 surcharge per applicant pilot, beginning in 2016, to recoup those costs in the year incurred. Now that these issues are no longer a concern, we are not proposing any surcharges for the 2020 shipping season.

        We also propose to deduct 3 percent of the “shared counsel” expenses, as stated in the auditor's reports for each district to account for lobbying expenditures. Pursuant to 46 CFR 404.2(c)(3), lobbying expenses are not permitted to be recouped as operating expenses.
        

        For District One, we do not propose any Director's adjustments, other than the surcharge adjustment and lobbying expenses described above. Other adjustments have been made by the auditors and are explained in the auditor's reports, which are available in the docket for this rulemaking where indicated under the ADDRESSES portion of the preamble.
        
          Table 3—2017 Recognized Expenses for District One
          
            Reported expenses for 2017
            District One
            Designated
            St. LawrenceRiver
            
            Undesignated
            LakeOntario
            
            Total
          
          
            Operating Expenses:
          
          
            
              Other Pilotage Costs:
            
          
          
            Subsistence/Travel—Pilot
            $440,456
            $293,637
            $734,093
          
          
            Certified Public Accountant (CPA) Deduction
            −189
            −126
            −315
          
          
            Subsistence/Travel—Trainee
            22,008
            14,672
            36,680
          
          
            License Insurance—Pilots
            48,620
            32,413
            81,033
          
          
            License Insurance—Trainee
            0
            0
            0
          
          
            Payroll Taxes—Pilots
            137,788
            91,858
            229,646
          
          
            Payroll Taxes—Trainee
            705
            470
            1,175
          
          
            Training—Full Pilots Continuing Education
            32,197
            21,464
            53,661
          
          
            Cell and Internet Allowance—Pilots
            24,312
            16,208
            40,520
          
          
            Cell and Internet Allowance—Applicants
            2,210
            1,474
            3,684
          
          
            Other
            675
            450
            1,125
          
          
            Total Other Pilotage Costs
            708,782
            472,520
            1,181,302
          
          
            
              Pilot Boat and Dispatch Costs:
            
          
          
            Pilot Boat Expense
            297,942
            198,628
            496,570
          
          
            Dispatch Expense
            50,100
            33,400
            83,500
          
          
            Payroll Taxes
            19,706
            13,137
            32,843
          
          
            Total Pilot and Dispatch Costs
            367,748
            245,165
            612,913
          
          
            
              Administrative Expenses:
            
          
          
            Legal—General Counsel
            2,098
            1,399
            3,497
          
          
            Legal—Shared Counsel (K&L Gates)
            26,835
            17,890
            44,725
          
          
            CPA Adjustment
            −5,020
            −3,347
            −8,367
          
          
            Office Rent
            0
            0
            0
          
          
            Insurance
            21,593
            14,395
            35,988
          
          
            Employee Benefits
            7,720
            5,146
            12,866
          
          
            Payroll Taxes
            6,665
            4,444
            11,109
          
          
            Other Taxes
            70,942
            47,294
            118,236
          
          
            Travel
            4,091
            2,728
            6,819
          
          
            Depreciation/Auto Leasing/other
            94,944
            63,296
            158,240
          
          
            Interest
            35,143
            23,428
            58,571
          
          
            Dues and Subscriptions
            19,471
            12,981
            32,452
          
          
            Utilities
            18,479
            12,320
            30,799
          
          
            Salaries
            69,953
            46,636
            116,589
          
          
            Accounting/Professional Fees
            6,111
            4,074
            10,185
          
          
            Pilot Training
            0
            0
            0
          
          
            Applicant Pilot Training
            0
            0
            0
          
          
            Other
            26,338
            17,559
            43,897
          
          
            Total Administrative Expenses
            405,363
            270,243
            675,606
          
          
            Total Operating Expenses (Other Costs + Pilot Boats + Admin)
            1,481,893
            987,928
            2,469,821
          
          
            
              Proposed Adjustments (Director):
            
          
          
            Total Director's Adjustments
            0
            0
            0
          
          
            Total Operating Expenses (OpEx + Adjustments)
            1,481,893
            987,928
            2,469,821
          
        
        B. Step 2: Project Operating Expenses, Adjusting for Inflation or Deflation
        Having identified the recognized 2017 operating expenses in Step 1, the next step is to estimate the current year's operating expenses by adjusting those expenses for inflation over the 3-year period. We calculate inflation using the BLS data from the CPI for the Midwest Region of the United States for the 2018 inflation rate.16
           Because the BLS does not provide forecasted inflation data, we use economic projections from the Federal Reserve for the 2019 and 2020 inflation modification.17
           Based on that information, the calculations for Step 2 are as follows:
        
          
            16 The 2018 inflation rate is available at https://www.bls.gov/regions/midwest/data/consumerpriceindexhistorical_midwest_table.pdf. Specifically the CPI is defined as “All Urban Consumers (CPI-U), All Items, 1982-4=100”. Downloaded June 12, 2019.
        
        
          

            17 The 2019 and 2020 inflation rates are available at https://www.federalreserve.gov/monetarypolicy/files/fomcprojtabl20190320.pdf. We used the PCE median inflation value found in table 1, Downloaded June 12, 2019.
        
        
        
          Table 4—Adjusted Operating Expenses for District One
          
             
            District One
            Designated
            Undesignated
            Total
          
          
            Total Operating Expenses (Step 1)
            $1,481,893
            $987,928
            $2,469,821
          
          
            2018 Inflation Modification (@1.9%)
            28,156
            18,771
            46,927
          
          
            2019 Inflation Modification (@1.8%)
            27,181
            18,121
            45,302
          
          
            2020 Inflation Modification (@2%)
            30,745
            20,496
            51,241
          
          
            Adjusted 2020 Operating Expenses
            1,567,975
            1,045,316
            2,613,291
          
        
        C. Step 3: Estimate Number of Working Pilots
        In accordance with the text in § 404.103, we estimate the number of working pilots in each district. We determine the number of working pilots based on data provided by the Saint Lawrence Seaway Pilots Association. Using these numbers, we estimate that there will be 17 working pilots in 2020 in District One. Furthermore, based on the seasonal staffing model discussed in the 2017 ratemaking (see 82 FR 41466), we assign a certain number of pilots to designated waters and a certain number to undesignated waters, as shown in Table 5. These numbers are used to determine the amount of revenue needed in their respective areas.
        
          Table 5—Authorized Pilots
          
            Item
            DistrictOne
            
          
          
            Maximum number of pilots (per § 401.220(a)) 18
            
            17
          
          
            2020 Authorized pilots (total)
            17
          
          
            Pilots assigned to designated areas
            10
          
          
            Pilots assigned to undesignated areas
            7
          
        
        D. Step 4: Determine Target Pilot Compensation Benchmark
        
        
          
            18 For a detailed calculation, refer to the Great Lakes Pilotage Rates—2017 Annual Review final rule, which contains the staffing model. See 82 FR 41466, table 6 at 41480 (August 31, 2017).
        
        In this step, we determine the total pilot compensation for each area. As we are proposing an “interim” ratemaking this year, we propose to follow the procedure outlined in paragraph (b) of § 404.104, which adjusts the existing compensation benchmark by inflation. Because we do not have a value for the employment cost index for 2020, we multiply the 2019 compensation benchmark of $359,887 by the Median PCE Inflation value of 2.0 percent.19
           Based on the projected 2020 inflation estimate, the proposed compensation benchmark for 2020 is $367,085 per pilot.
        
          
            19 https://www.federalreserve.gov/monetarypolicy/files/fomcprojtabl20190320.pdf.
          
        
        Next, we certify that the number of pilots estimated for 2020 is less than or equal to the number permitted under the staffing model in § 401.220(a). The staffing model suggests that the number of pilots needed is 17 pilots for District One, which is more than or equal to the numbers of working pilots provided by the pilot associations. In accordance with § 404.104(c), we use the revised target individual compensation level to derive the total pilot compensation by multiplying the individual target compensation by the estimated number of working pilots for District One, as shown in Table 6.
        
          Table 6—Target Compensation for District One
          
             
            District One
            Designated
            Undesignated
            Total
          
          
            Target Pilot Compensation
            $367,085
            $367,085
            $367,085
          
          
            Number of Pilots
            10
            7
            17
          
          
            Total Target Pilot Compensation
            $3,670,850
            $2,569,595
            $6,240,445
          
        
        E. Step 5: Project Working Capital Fund
        Next, we calculate the working capital fund revenues needed for each area. First, we add together the figures for projected operating expenses and total pilot compensation for each area. Next, we find the preceding year's average annual rate of return for new issues of high-grade corporate securities. Using Moody's data, the number is 3.93 percent.20
           By multiplying the two figures, we obtain the working capital fund contribution for each area, as shown in Table 7.
        
          

            20 Moody's Seasoned Aaa Corporate Bond Yield, average of 2018 monthly data. The Coast Guard uses the most recent year of complete data. Moody's is taken from Moody's Investors Service, which is a bond credit rating business of Moody's Corporation. Bond ratings are based on creditworthiness and risk. The rating of “Aaa” is the highest bond rating assigned with the lowest credit risk. See https://fred.stlouisfed.org/series/AAA. (June 12, 2019)
        
        
        
          Table 7—Working Capital Fund Calculation for District One
          
             
            District One
            Designated
            Undesignated
            Total
          
          
            Adjusted Operating Expenses (Step 2)
            $1,567,975
            $1,045,316
            $2,613,291
          
          
            Total Target Pilot Compensation (Step 4)
            3,670,850
            2,569,595
            6,240,445
          
          
            Total 2018 Expenses
            5,238,825
            3,614,911
            8,853,736
          
          
            Working Capital Fund (3.93%)
            205,886
            142,066
            347,952
          
        
        F. Step 6: Project Needed Revenue
        In this step, we add together all of the expenses accrued to derive the total revenue needed for each area. These expenses include the projected operating expenses (from Step 2), the total pilot compensation (from Step 4), and the working capital fund contribution (from Step 5). We show these calculations in Table 8.
        
          Table 8—Revenue Needed for District One
          
             
            District One
            Designated
            Undesignated
            Total
          
          
            Adjusted Operating Expenses (Step 2, See Table 4)
            $1,567,975
            $1,045,316
            $2,613,291
          
          
            Total Target Pilot Compensation (Step 4, See Table 6)
            3,670,850
            2,569,595
            6,240,445
          
          
            Working Capital Fund (Step 5, See Table 7)
            205,886
            142,066
            347,952
          
          
            Total Revenue Needed
            5,444,711
            3,756,977
            9,201,688
          
        
        G. Step 7: Calculate Initial Base Rates
        Having determined the revenue needed for each area in the previous six steps, to develop an hourly rate we divide that number by the expected number of hours of traffic. Step 7 is a two-part process. In the first part, we calculate the 10-year average of traffic in District One, using the total time on task or pilot bridge hours.21
           Because we calculate separate figures for designated and undesignated waters, there are two parts for each calculation. We show these values in Table 9.
        
          
            21 To calculate the time on task for each district, the Coast Guard uses billing data from the Great Lakes Pilotage Management System (GLPMS). We pull the data from the system filtering by district, year, job status (we only include closed jobs), and flagging code (we only include U.S. jobs). After we have downloaded the data, we remove any overland transfers from the dataset, if necessary, and sum the total bridge hours, by area. We then subtract any non-billable delay hours from the total.
        
        
          Table 9—Time on Task for District One
          [Hours]
          
            Year
            District One
            Designated
            Undesignated
          
          
            2018
            6,943
            8,445
          
          
            2017
            7,605
            8,679
          
          
            2016
            5,434
            6,217
          
          
            2015
            5,743
            6,667
          
          
            2014
            6,810
            6,853
          
          
            2013
            5,864
            5,529
          
          
            2012
            4,771
            5,121
          
          
            2011
            5,045
            5,377
          
          
            2010
            4,839
            5,649
          
          
            2009
            3,511
            3,947
          
          
            Average
            5,657
            6,248
          
        
        Next, we derive the initial hourly rate by dividing the revenue needed by the average number of hours for each area. This produces an initial rate, which is necessary to produce the revenue needed for each area, assuming the amount of traffic is as expected. We present the calculations for each area in Table 10.
        
          Table 10—Initial Rate Calculations for District One
          
             
            Designated
            Undesignated
          
          
            Needed revenue (Step 6)
            $5,444,711
            $3,756,977
          
          
            
            Average time on task (hours)
            5,657
            6,248
          
          
            Initial rate
            $962
            $601
          
        
        H. Step 8: Calculate Average Weighting Factors by Area
        In this step, we calculate the average weighting factor for each designated and undesignated area. We collect the weighting factors, set forth in 46 CFR 401.400, for each vessel trip. Using this database, we calculate the average weighting factor for each area using the data from each vessel transit from 2014 onward, as shown in Tables 11 and 12.22
          
        
        
          
            22 To calculate the number of transits by vessel class, we use the billing data from GLPMS, filtering by district, year, job status (we only include closed jobs), and flagging code (we only include U.S. jobs). We then count the number of jobs by vessel class and area.
        
        
          Table 11—Average Weighting Factor for District One, Designated Areas
          
            Vessel class/year
            Number of transits
            
            Weighting factor
            
            Weighted transits
            
          
          
            Class 1 (2014)
            31
            1
            31
          
          
            Class 1 (2015)
            41
            1
            41
          
          
            Class 1 (2016)
            31
            1
            31
          
          
            Class 1 (2017)
            28
            1
            28
          
          
            Class 1 (2018)
            54
            1
            54
          
          
            Class 2 (2014)
            285
            1.15
            327.75
          
          
            Class 2 (2015)
            295
            1.15
            339.25
          
          
            Class 2 (2016)
            185
            1.15
            212.75
          
          
            Class 2 (2017)
            352
            1.15
            404.8
          
          
            Class 2 (2018)
            559
            1.15
            642.85
          
          
            Class 3 (2014)
            50
            1.3
            65
          
          
            Class 3 (2015)
            28
            1.3
            36.4
          
          
            Class 3 (2016)
            50
            1.3
            65
          
          
            Class 3 (2017)
            67
            1.3
            87.1
          
          
            Class 3 (2018)
            86
            1.3
            111.8
          
          
            Class 4 (2014)
            271
            1.45
            392.95
          
          
            Class 4 (2015)
            251
            1.45
            363.95
          
          
            Class 4 (2016)
            214
            1.45
            310.3
          
          
            Class 4 (2017)
            285
            1.45
            413.25
          
          
            Class 4 (2018)
            393
            1.45
            569.85
          
          
            Total
            3,556
            
            4,528
          
          
            Average weighting factor (weighted transits/number of transits)
            
            1.27
            
          
        
        
          Table 12—Average Weighting Factor for District One, Undesignated Areas
          
            Vessel class/year
            Number of transits
            
            Weighting factor
            
            Weighted transits
            
          
          
            Class 1 (2014)
            25
            1
            25
          
          
            Class 1 (2015)
            28
            1
            28
          
          
            Class 1 (2016)
            18
            1
            18
          
          
            Class 1 (2017)
            19
            1
            19
          
          
            Class 1 (2018)
            22
            1
            22
          
          
            Class 2 (2014)
            238
            1.15
            273.7
          
          
            Class 2 (2015)
            263
            1.15
            302.45
          
          
            Class 2 (2016)
            169
            1.15
            194.35
          
          
            Class 2 (2017)
            290
            1.15
            333.5
          
          
            Class 2 (2018)
            352
            1.15
            404.8
          
          
            Class 3 (2014)
            60
            1.3
            78
          
          
            Class 3 (2015)
            42
            1.3
            54.6
          
          
            Class 3 (2016)
            28
            1.3
            36.4
          
          
            Class 3 (2017)
            45
            1.3
            58.5
          
          
            Class 3 (2018)
            63
            1.3
            81.9
          
          
            Class 4 (2014)
            289
            1.45
            419.05
          
          
            Class 4 (2015)
            269
            1.45
            390.05
          
          
            Class 4 (2016)
            222
            1.45
            321.9
          
          
            Class 4 (2017)
            285
            1.45
            413.25
          
          
            Class 4 (2018)
            382
            1.45
            553.9
          
          
            Total
            3,109
            
            4,028
          
          
            
            Average weighting factor (weighted transits/number of transits)
            
            1.30
            
          
        
        I. Step 9: Calculate Revised Base Rates
        In this step, we revise the base rates so that once the impact of the weighting factors are considered; the total cost of pilotage would be equal to the revenue needed. To do this, we divide the initial base rates, calculated in Step 7, by the average weighting factors calculated in Step 8, as shown in Table 13.
        
          Table 13—Revised Base Rates for District One
          
            Area
            Initial rate (Step 7)
            
            Average weighting 
              factor 
              (Step 8)
            
            Revised rate (initial rate/
              average 
              weighting 
              factor)
            
          
          
            District One: Designated
            $962
            1.27
            $757
          
          
            District One: Undesignated
            601
            1.30
            462
          
        
        J. Step 10: Review and Finalize Rates
        In this step, the Director reviews the rates set forth by the staffing model and ensures that they meet the goal of ensuring safe, efficient, and reliable pilotage. To establish that the proposed rates do meet the goal of ensuring safe, efficient and reliable pilotage, the Director considers whether the proposed rates incorporate appropriate compensation for pilots to handle heavy traffic periods and whether there is a sufficient number of pilots to handle those heavy traffic periods. The Director also considers whether the proposed rates would cover operating expenses and infrastructure costs, and takes average traffic and weighting factors into consideration. Based on this information, the Director is not proposing any alterations to the rates in this step. We propose to modify the text in § 401.405(a) to reflect the final rates shown in Table 14.
        
          Table 14—Proposed Final Rates for District One
          
            Area
            Name
            Final 2019 pilotage rate
            
            Proposed 2020 pilotage rate
            
          
          
            District One: Designated
            St. Lawrence River
            $733
            $757
          
          
            District One: Undesignated
            Lake Ontario
            493
            462
          
        
        District Two
        A. Step 1: Recognize Previous Operating Expenses
        Step 1 in our ratemaking methodology requires that the Coast Guard review and recognize the previous year's operating expenses (§ 404.101). To do so, we begin by reviewing the independent accountant's financial reports for each association's 2017 expenses and revenues.23

           For accounting purposes, the financial reports divide expenses into designated and undesignated areas. In certain instances, costs are applied to the designated or undesignated area based on where they were actually incurred. For example, costs for “Applicant pilot license insurance” in District One are assigned entirely to the undesignated areas, as applicant pilots work exclusively in those areas. For costs accrued by the pilot associations generally, such as employee benefits, for example, the cost is divided between the designated and undesignated areas on a pro rata basis. The recognized operating expenses for District Two are shown in Table 15.
        
          
            23 These reports are available in the docket for this rulemaking (see Docket No. USCG-2019-0736).
        

        In addition to the surcharge adjustment and lobbying expenses described for District One in Section VII A. Step 1: Recognize previous operating expenses, and the adjustments made by the auditors, as explained in the auditors' reports (available in the docket where indicated in the ADDRESSES portion of this document), the Director is proposing one adjustment to District Two's operating expenses. The Director proposes an adjustment to disallow $120,350 in “housing allowance” expenses. The Coast Guard agrees with the Internal Revenue Service (IRS) that an employer-provided housing allowance is a fringe benefit, and we consider it to be employee compensation. In addition, we expect those appointed as registered pilots to live in the region in which they are employed. We expect that if a pilot chooses to live outside their region of employment, they should have to pay for their accommodations, and this cost should not be passed on to the shippers via the rate. Therefore, we propose not including any housing allowance the district chooses to provide their pilots in the ratemaking calculation.
        
        
          Table 15—2017 Recognized Expenses for District Two
          
            Reported expenses for 2017
            District Two
            Undesignated
            Lake Erie
            Designated
            Southeast Shoal to Port Huron
            Total
          
          
            
              Operating Expenses:
            
          
          
            Other Pilotage Costs:
          
          
            Subsistence/Travel—Pilots
            $116,402
            $174,602
            $291,004
          
          
            Subsistence/Travel—Applicants
            52,212
            78,317
            130,529
          
          
            Housing Allowance—Pilots
            30,212
            45,318
            75,530
          
          
            Housing Allowance—Applicants
            17,928
            26,892
            44,820
          
          
            Winter Meeting Allowance
            8,280
            12,420
            20,700
          
          
            Telecommunication Allowance
            11,662
            17,493
            29,155
          
          
            Payroll taxes—Pilots
            57,126
            85,688
            142,814
          
          
            Payroll taxes—Applicants
            26,025
            39,038
            65,063
          
          
            License Insurance
            8,326
            12,490
            20,816
          
          
            Training
            2,079
            3,119
            5,198
          
          
            Total Other Pilotage Costs
            330,252
            495,377
            825,629
          
          
            
              Pilot Boat and Dispatch Costs:
            
          
          
            Pilot Boat Cost
            217,514
            326,272
            543,786
          
          
            CPA Adjustment
            −34,860
            −52,291
            −87,151
          
          
            Dispatch Expense
            0
            0
            0
          
          
            Employee Benefits
            78,680
            118,020
            196,700
          
          
            Payroll Taxes
            12,230
            18,344
            30,574
          
          
            Total Pilot and Dispatch Costs
            273,564
            410,345
            683,909
          
          
            
              Cost Affiliated Entity Expenses:
            
          
          
            Office Rent
            26,275
            39,413
            65,688
          
          
            CPA Adjustment
            −4,742
            −7,113
            −11,855
          
          
            Total Affiliated Entity Expense
            21,533
            32,300
            53,833
          
          
            
              Administrative Expenses:
            
          
          
            Legal—General Counsel
            3,505
            5,258
            8,763
          
          
            Legal—Shared Counsel (K&L Gates)
            15,604
            23,405
            39,009
          
          
            CPA Adjustment
            −7,086
            −10,630
            −17,716
          
          
            Employee benefits—Admin employees
            79,534
            119,301
            198,835
          
          
            Workman's Compensation—Pilots
            48,663
            72,994
            121,657
          
          
            Payroll taxes—Admin Employees
            6,872
            10,308
            17,180
          
          
            Insurance
            10,844
            16,265
            27,109
          
          
            Other Taxes
            12,065
            18,097
            30,162
          
          
            Admin Travel
            6,316
            9,475
            15,791
          
          
            Depreciation/Auto Lease/Other
            24,168
            36,251
            60,419
          
          
            Interest
            21,526
            32,288
            53,814
          
          
            CPA Adjustment
            −20,920
            −31,379
            −52,299
          
          
            Dues and subscriptions
            10,760
            16,140
            26,900
          
          
            CPA Adjustment
            −581
            −871
            −1,452
          
          
            Utilities
            6,277
            9,415
            15,692
          
          
            Salaries—Admin employees
            60,568
            90,852
            151,420
          
          
            Accounting
            14,507
            21,761
            36,268
          
          
            Other
            13,936
            20,904
            34,840
          
          
            Total Administrative Expenses
            306,558
            459,834
            766,392
          
          
            Total Operating Expenses (Other Costs + Pilot Boats + Admin)
            931,907
            1,397,856
            2,329,763
          
          
            
              Proposed Adjustments (Director):
            
          
          
            Housing allowance for Pilots
            −30,212
            −45,318
            −75,530
          
          
            Housing allowance for Applicants
            −17,928
            −26,892
            −44,820
          
          
            Total Director's Adjustments
            −48,140
            −72,210
            −120,350
          
          
            Total Operating Expenses (OpEx + Adjustments)
            883,767
            1,325,646
            2,209,413
          
        
        B. Step 2: Project Operating Expenses, Adjusting for Inflation or Deflation
        Having identified the recognized 2017 operating expenses in Step 1, the next step is to estimate the current year's operating expenses by adjusting those expenses for inflation over the 3-year period. We calculate inflation using the BLS data from the CPI for the Midwest Region of the United States for the 2018 inflation rate. 24

           Because the BLS does not provide forecasted inflation data, we use economic projections from the Federal Reserve for the 2019 and 2020 inflation modification.25
           Based on that information, the calculations for Step 1 are as follows:
        
          
            24 See footnote 13.
        
        
          
            25 See footnote 14.
        
        
          Table 16—Adjusted Operating Expenses for District Two
          
            Item
            District Two
            Undesignated
            Designated
            Total
          
          
            Total Operating Expenses (Step 1)
            $883,767
            $1,325,646
            $2,209,413
          
          
            2018 Inflation Modification (@1.9%)
            16,792
            25,187
            41,979
          
          
            2019 Inflation Modification (@1.8%)
            16,210
            24,315
            40,525
          
          
            2020 Inflation Modification (@2%)
            18,335
            27,503
            45,838
          
          
            Adjusted 2020 Operating Expenses
            935,104
            1,402,651
            2,337,755
          
        
        C. Step 3: Estimate Number of Working Pilots
        In accordance with the text in § 404.103, we estimate the number of working pilots in each district. We determine the number of working pilots based on input from the Lakes Pilots Association. Using these numbers, we estimate that there will be 15 working pilots in 2020 in District Two. Furthermore, based on the seasonal staffing model discussed in the 2017 ratemaking (see 82 FR 41466), we assign a certain number of pilots to designated waters and a certain number to undesignated waters, as shown in Table 17. These numbers are used to determine the amount of revenue needed in their respective areas.
        
          Table 17—Authorized Pilots
          
            Item
            District Two
            
          
          
            Maximum number of pilots (per § 401.220(a)) 26
            
            15
          
          
            2020 Authorized pilots (total)
            15
          
          
            Pilots assigned to designated areas
            7
          
          
            Pilots assigned to undesignated areas
            8
          
        
        D. Step 4: Determine Target Pilot Compensation Benchmark
        
        
          
            26 For a detailed calculation refer to the Great Lakes Pilotage Rates—2017 Annual Review final rule, which contains the staffing model. See 82 FR 41466, table 6 at 41480 (August 31, 2017).
        
        In this step, we determine the total pilot compensation for each area. As we are proposing an “interim” ratemaking this year, we propose to follow the procedure outlined in paragraph (b) of § 404.104, which adjusts the existing compensation benchmark by inflation. Because we do not have a value for the employment cost index for 2020, we multiply the 2019 compensation benchmark of $359,887 by the Median PCE Inflation value of 2.0 percent.27
           Based on the projected 2020 inflation estimate, the proposed compensation benchmark for 2020 is $367,085 per pilot.
        
          
            27 https://www.federalreserve.gov/monetarypolicy/files/fomcprojtabl20190320.pdf.
          
        
        Next, we certify that the number of pilots estimated for 2020 is less than or equal to the number permitted under the staffing model in § 401.220(a). The staffing model suggests that the number of pilots needed is 15 pilots for District Two, which is more than or equal to the numbers of working pilots provided by the pilot associations.28
          
        
        
          
            28 See Table 6 of the Great Lakes Pilotage Rates—2017 Annual Review final rule, 82 FR 41466 at 41480 (August 31, 2017). The methodology of the staffing model is discussed at length in the final rule (see pages 41476-41480 for a detailed analysis of the calculations).
        
        Thus, in accordance with § 404.104(c), we use the revised target individual compensation level to derive the total pilot compensation by multiplying the individual target compensation by the estimated number of working pilots for District Two, as shown in Table 18.
        
          Table 18—Target Compensation for District Two
          
             
            Undesignated
            Designated
            Total
          
          
            Target Pilot Compensation
            $367,085
            $367,085
            $367,085
          
          
            Number of Pilots
            8
            7
            15
          
          
            Total Target Pilot Compensation
            $2,936,680
            $2,569,595
            $5,506,275
          
        
        E. Step 5: Project Working Capital Fund
        Next, we calculate the working capital fund revenues needed for each area. First, we add together the figures for projected operating expenses and total pilot compensation for each area. Next, we find the preceding year's average annual rate of return for new issues of high-grade corporate securities. Using Moody's data, the number is 3.93 percent.29
           By multiplying the two figures, we obtain the working capital fund contribution for each area, as shown in Table 19.
        
          
            29 See footnote 17.
        
        
        
          Table 19—Working Capital Fund Calculation for District Two
          
            Item
            District Two
            Undesignated
            Designated
            Total
          
          
            Adjusted Operating Expenses (Step 2)
            $935,104
            $1,402,651
            $2,337,755
          
          
            Total Target Pilot Compensation (Step 4)
            2,936,680
            2,569,595
            5,506,275
          
          
            Total 2018 Expenses
            3,871,784
            3,972,246
            7,844,030
          
          
            Working Capital Fund (3.93%)
            152,161
            156,109
            308,270
          
        
        F. Step 6: Project Needed Revenue
        In this step, we add together all of the expenses accrued to derive the total revenue needed for each area. These expenses include the projected operating expenses (from Step 2), the total pilot compensation (from Step 4), and the working capital fund contribution (from Step 5). We show these calculations in Table 20.
        
          Table 20—Revenue Needed for District Two
          
             
            District Two
            Undesignated
            Designated
            Total
          
          
            Adjusted Operating Expenses (Step 2, See Table 16)
            $935,104
            $1,402,651
            $2,337,755
          
          
            Total Target Pilot Compensation (Step 4, See Table 18)
            2,936,680
            2,569,595
            5,506,275
          
          
            Working Capital Fund (Step 5, See Table 19)
            152,161
            156,109
            308,270
          
          
            Total Revenue Needed
            4,023,945
            4,128,355
            8,152,300
          
        
        G. Step 7: Calculate Initial Base Rates
        Having determined the needed revenue for each area in the previous six steps, to develop an hourly rate, we divide that number by the expected number of hours of traffic. Step 7 is a two-part process. In the first part, we calculate the 10-year average of traffic in District Two, using the total time on task or pilot bridge hours.30
           Because we calculate separate figures for designated and undesignated waters, there are two parts for each calculation. We show these values in Table 21.
        
          
            30 See footnote 18 for more information.
        
        
          Table 21—Time on Task for District Two 
          [Hours]
          
            Year
            Undesignated
            Designated
          
          
            2018
            6,150
            6,655
          
          
            2017
            5,139
            6,074
          
          
            2016
            6,425
            5,615
          
          
            2015
            6,535
            5,967
          
          
            2014
            7,856
            7,001
          
          
            2013
            4,603
            4,750
          
          
            2012
            3,848
            3,922
          
          
            2011
            3,708
            3,680
          
          
            2010
            5,565
            5,235
          
          
            2009
            3,386
            3,017
          
          
            Average
            5,322
            5,192
          
        
        Next, we derive the initial hourly rate by dividing the revenue needed by the average number of hours for each area. This produces an initial rate, which is necessary to produce the revenue needed for each area, assuming the amount of traffic is as expected. The calculations for each area are set forth in Table 22.
        
          Table 22—Initial Rate Calculations for District Two
          
            Item
            Undesignated
            Designated
          
          
            Needed revenue (Step 6)
            $4,023,945
            $4,128,355
          
          
            Average time on task (hours)
            5,322
            5,192
          
          
            Initial rate
            $756
            $795
          
        
        
        H. Step 8: Calculate Average Weighting Factors by Area
        In this step, we calculate the average weighting factor for each designated and undesignated area. We collect the weighting factors, set forth in 46 CFR 401.400, for each vessel trip. Using this database, we calculated the average weighting factor for each area using the data from each vessel transit from 2014 onward, as shown in Tables 23 and 24.31
          
        
        
          
            31 See footnote 19 for more information.
        
        
          Table 23—Average Weighting Factor for District Two, Undesignated Areas
          
            Vessel class/year
            Number of transits
            
            Weighting factor
            
            Weighted transits
            
          
          
            Class 1 (2014)
            31
            1
            31
          
          
            Class 1 (2015)
            35
            1
            35
          
          
            Class 1 (2016)
            32
            1
            32
          
          
            Class 1 (2017)
            21
            1
            21
          
          
            Class 1 (2018)
            37
            1
            37
          
          
            Class 2 (2014)
            356
            1.15
            409.4
          
          
            Class 2 (2015)
            354
            1.15
            407.1
          
          
            Class 2 (2016)
            380
            1.15
            437
          
          
            Class 2 (2017)
            222
            1.15
            255.3
          
          
            Class 2 (2018)
            123
            1.15
            141.45
          
          
            Class 3 (2014)
            20
            1.3
            26
          
          
            Class 3 (2015)
            0
            1.3
            0
          
          
            Class 3 (2016)
            9
            1.3
            11.7
          
          
            Class 3 (2017)
            12
            1.3
            15.6
          
          
            Class 3 (2018)
            3
            1.3
            3.9
          
          
            Class 4 (2014)
            636
            1.45
            922.2
          
          
            Class 4 (2015)
            560
            1.45
            812
          
          
            Class 4 (2016)
            468
            1.45
            678.6
          
          
            Class 4 (2017)
            319
            1.45
            462.55
          
          
            Class 4 (2018)
            196
            1.45
            284.20
          
          
            Total
            3,814
            
            5,023
          
          
            Average weighting factor (weighted transits/number of transits)
            
            1.32
            
          
        
        
          Table 24—Average Weighting Factor for District Two, Designated Areas
          
            Vessel class/year
            Number of transits
            
            Weighting factor
            
            Weighted transits
            
          
          
            Class 1 (2014)
            20
            1
            20
          
          
            Class 1 (2015)
            15
            1
            15
          
          
            Class 1 (2016)
            28
            1
            28
          
          
            Class 1 (2017)
            15
            1
            15
          
          
            Class 1 (2018)
            42
            1
            42
          
          
            Class 2 (2014)
            237
            1.15
            272.55
          
          
            Class 2 (2015)
            217
            1.15
            249.55
          
          
            Class 2 (2016)
            224
            1.15
            257.6
          
          
            Class 2 (2017)
            127
            1.15
            146.05
          
          
            Class 2 (2018)
            153
            1.15
            175.95
          
          
            Class 3 (2014)
            8
            1.3
            10.4
          
          
            Class 3 (2015)
            8
            1.3
            10.4
          
          
            Class 3 (2016)
            4
            1.3
            5.2
          
          
            Class 3 (2017)
            4
            1.3
            5.2
          
          
            Class 3 (2018)
            14
            1.3
            18.2
          
          
            Class 4 (2014)
            359
            1.45
            520.55
          
          
            Class 4 (2015)
            340
            1.45
            493
          
          
            Class 4 (2016)
            281
            1.45
            407.45
          
          
            Class 4 (2017)
            185
            1.45
            268.25
          
          
            Class 4 (2018)
            379
            1.45
            549.55
          
          
            Total
            2,660
            
            3,510
          
          
            Average weighting factor (weighted transits/number of transits)
            
            1.32
            
          
        
        I. Step 9: Calculate Revised Base Rates

        In this step, we revise the base rates so that once the impact of the weighting factors are considered, the total cost of pilotage would be equal to the revenue needed. To do this, we divide the initial base rates, calculated in Step 7, by the average weighting factors calculated in Step 8, as shown in Table 25.
        
        
          Table 25—Revised Base Rates for District Two
          
            Area
            Initial rate (Step 7)
            Average weightingfactor
              (Step 8)
            
            Revised rate (initial rate/average weighting
              factor)
            
          
          
            District Two: Designated
            $795
            1.32
            $602
          
          
            District Two: Undesignated
            756
            1.32
            573
          
        
        J. Step 10: Review and Finalize Rates.
        In this step, the Director reviews the rates set forth by the staffing model and ensures that they meet the goal of ensuring safe, efficient, and reliable pilotage. To establish that the proposed rates do meet the goal of ensuring safe, efficient and reliable pilotage, the Director considers whether the proposed rates incorporate appropriate compensation for pilots to handle heavy traffic periods, and whether there is a sufficient number of pilots to handle those heavy traffic periods. The Director also considers whether the proposed rates would cover operating expenses and infrastructure costs, and takes average traffic and weighting factors into consideration. Based on this information, the Director is not proposing any alterations to the rates in this step. We propose to modify the text in § 401.405(a) to reflect the final rates shown in Table 26.
        
          Table 26—Proposed Final Rates for District Two
          
            Area
            Name
            Final 2019pilotage rate
            
            Proposed 2020 pilotage rate
          
          
            District Two: Undesignated
            Lake Erie
            $531
            $573
          
          
            District Two: Designated
            Navigable waters from Southeast Shoal to Port Huron, MI
            603
            602
          
        
        District Three
        A. Step 1: Recognize Previous Operating Expenses
        Step 1 in our ratemaking methodology requires that the Coast Guard review and recognize the previous year's operating expenses (§ 404.101). To do so, we begin by reviewing the independent accountant's financial reports for each association's 2017 expenses and revenues.32

           For accounting purposes, the financial reports divide expenses into designated and undesignated areas. In certain instances, costs are applied to the undesignated or designated area based on where they were actually accrued. For example, costs for “Applicant pilot license insurance” in District One are assigned entirely to the undesignated areas, as applicant pilots work exclusively in those areas. For costs accrued by the pilot associations generally, for example, employee benefits, the cost is divided between the designated and undesignated areas on a pro rata basis. The recognized operating expenses for District Three is laid out in Table 27.
        
          
            32 These reports are available in the docket for this rulemaking (see Docket #USCG-2019-0736).
        

        In addition to the surcharge adjustment and lobbying expenses described for District One in Section VII A. Step 1: Recognize previous operating expenses and the adjustments made by the auditors, as explained in the auditors' reports, which are available in the docket for this rulemaking where indicated in the ADDRESSES portion of this document, the Director is proposing one adjustment to District Three's operating expenses. The Director proposes an adjustment to disallow $32,800 in “housing allowance” expenses. The Coast Guard agrees with the IRS that an employer-provided housing allowance is a fringe benefit, and we consider it to be employee compensation. In addition, we expect those appointed as registered pilots pilot to live in the region in which they are employed. We expect that if a pilot chooses to live outside their region of employment, they should have to pay for their accommodations, and this cost should not be passed on to the shippers via the rate. Therefore, we propose not including any housing allowance the district chooses to provide their pilots in the ratemaking calculation.
        
          Table 27—2017 Recognized Expenses for District Three
          
            Reported expenses for 2017
            District Three
            Undesignated 33
              (Area 6)
            
            Lakes Huron and Michigan
            Designated (Area 7)
            St. Mary's River
            Undesignated 34
              (Area 8)
            
            LakeSuperior
            
            Total
          
          
            Operating Expenses:
          
          
            Other Pilotage Costs:
          
          
            Subsistence/Travel—Pilot
            $237,036
            $93,461
            $92,458
            $422,955
          
          
            CPA Adjustment
            −11,178
            −4,407
            −4,360
            −19,945
          
          
            Subsistence/Travel—Applicant
            90,123
            35,535
            35,154
            160,812
          
          
            Payroll Taxes—Pilots
            124,088
            48,927
            48,402
            221,417
          
          
            
            Payroll Taxes—Applicants
            25,553
            10,075
            9,967
            45,595
          
          
            License Insurance—Pilots
            15,631
            6,163
            6,097
            27,891
          
          
            Training—Pilots
            25,830
            10,185
            10,075
            46,090
          
          
            Training—Applicants
            16,325
            6,437
            6,368
            29,130
          
          
            Housing Allowance
            18,382
            7,248
            7,170
            32,800
          
          
            Winter Meeting
            14,795
            5,834
            5,771
            26,400
          
          
            Cell Phone Allowance
            26,186
            10,325
            10,214
            46,725
          
          
            Other Pilotage Costs
            49,252
            19,420
            19,211
            87,883
          
          
            CPA Adjustment
            −3,699
            −1,446
            −1,431
            −6,576
          
          
            Total Other Pilotage Costs
            628,324
            247,757
            245,096
            1,121,177
          
          
            Pilot Boat and Dispatch Costs:
          
          
            Pilot boat costs
            397,610
            156,774
            155,092
            709,476
          
          
            CPA Adjustment
            −27,756
            −10,944
            −10,826
            −49,526
          
          
            Dispatch costs
            99,705
            39,313
            38,891
            177,909
          
          
            Payroll taxes
            9,351
            3,687
            3,648
            16,686
          
          
            Dispatch Employee Benefits
            3,927
            1,548
            1,532
            7,007
          
          
            Total Pilot and Dispatch Costs
            482,837
            190,378
            188,337
            861,552
          
          
            Administrative Expenses:
          
          
            Legal—General Counsel
            32,149
            12,676
            12,540
            57,365
          
          
            Legal—Shared Counsel (K&L Gates)
            18,730
            7,385
            7,306
            33,421
          
          
            CPA Adjustment
            −5,595
            −2,206
            −2,183
            −9,984
          
          
            Office Rent
            4,733
            1,866
            1,846
            8,445
          
          
            Insurance
            3,715
            1,465
            1,449
            6,629
          
          
            Employee benefits
            76,093
            30,003
            29,681
            135,777
          
          
            Workers Compensation
            1,513
            597
            590
            2,700
          
          
            Payroll Taxes
            6,408
            2,527
            2,500
            11,435
          
          
            Other Taxes
            1,034
            408
            403
            1,845
          
          
            Admin Travel
            676
            267
            264
            1,207
          
          
            Depreciation/Auto Leasing/Other
            50,959
            20,093
            19,877
            90,929
          
          
            Interest
            2,262
            892
            882
            4,036
          
          
            APA Dues
            20,544
            8,100
            8,013
            36,657
          
          
            Utilities
            5,335
            2,103
            2,081
            9,519
          
          
            Admin Salaries
            64,004
            25,236
            24,966
            114,206
          
          
            Accounting/Professional Fees
            34,390
            13,560
            13,414
            61,364
          
          
            Other
            6,170
            2,433
            2,407
            11,010
          
          
            Total Administrative Expenses
            323,120
            127,405
            126,036
            576,561
          
          
            Total Operating Expenses (Other Costs + Pilot Boats + Admin)
            1,434,281
            565,540
            559,469
            2,559,290
          
          
            
              Proposed Adjustments (Director):
            
          
          
            Housing Allowance
            −18,382
            −7,248
            −7,170
            −32,800
          
          
            Total Director's Adjustments
            −18,382
            −7,248
            −7,170
            −32,800
          
          
            Total Operating Expenses (OpEx + Adjustments)
            1,415,899
            558,292
            552,299
            2,526,490
          
        
        B. Step 2: Project Operating Expenses, Adjusting for Inflation or Deflation
        Having identified the recognized 2017 operating expenses in Step 1, the next step is to estimate the current year's operating expenses by adjusting those expenses for inflation over the 3-year period. We calculate inflation using the BLS data from the CPI for the Midwest Region of the United States for the 2018 inflation rate.35
           Because the BLS does not provide forecasted inflation data, we use economic projections from the Federal Reserve for the 2019 and 2020 inflation modification.36
           Based on that information, the calculations for Step 1 are as follows:
        
          
            33 The undesignated areas in District Three (areas 6 and 8) are treated separately in Table 27. In Table 28 and subsequent tables, both undesignated areas are combined and analyzed as a single undesignated area.
          
            34 See footnote 31.
        
        
          
            35 See footnote 13.
        
        
          
            36 See footnote 14.
        
        
        
          Table 28—Adjusted Operating Expenses for District Three
          
             
            District Three
            Undesignated
            Designated
            Total
          
          
            Total Operating Expenses (Step 1)
            $1,968,198
            $558,292
            $2,526,490
          
          
            2018 Inflation Modification (@1.9%)
            37,396
            10,608
            48,004
          
          
            2019 Inflation Modification (@1.8%)
            36,101
            10,240
            46,341
          
          
            2020 Inflation Modification (@2%)
            40,834
            11,583
            52,417
          
          
            Adjusted 2020 Operating Expenses
            2,082,529
            590,723
            2,673,252
          
        
        C. Step 3: Estimate Number of Working Pilots
        In accordance with the text in § 404.103, we estimate the number of working pilots in each district. We determine the number of working pilots based on input from the Western Great Lakes Pilots Association. Using these number, we estimate that there will be 20 working pilots in 2020 in District Three. Furthermore, based on the seasonal staffing model discussed in the 2017 ratemaking (see 82 FR 41466), we assign a certain number of pilots to designated waters and a certain number to undesignated waters, as shown in Table 29. These numbers are used to determine the amount of revenue needed in their respective areas.
        
          Table 29—Authorized Pilots
          
             
            District Three
          
          
            Maximum number of pilots (per § 401.220(a)) 37
            
            22
          
          
            2020 Authorized pilots (total)
            20
          
          
            Pilots assigned to designated areas
            4
          
          
            Pilots assigned to undesignated areas
            16
          
        
        D. Step 4: Determine Target Pilot Compensation Benchmark
        
        
          
            37 For a detailed calculation refer to the Great Lakes Pilotage Rates—2017 Annual Review final rule, which contains the staffing model. See 82 FR 41466, table 6 at 41480 (August 31, 2017).
        
        In this step, we determine the total pilot compensation for each area. As we are proposing an “interim” ratemaking this year, we propose to follow the procedure outlined in paragraph (b) of § 404.104, which adjusts the existing compensation benchmark by inflation. Because we do not have a value for the employment cost index for 2020, we multiply the 2019 compensation benchmark of $359,887 by the Median PCE Inflation value of 2.0 percent.38
           Based on the projected 2020 inflation estimate, the proposed compensation benchmark for 2020 is $367,085 per pilot.
        
          
            38 https://www.federalreserve.gov/monetarypolicy/files/fomcprojtabl20190320.pdf.
          
        
        Next, we certify that the number of pilots estimated for 2020 is less than or equal to the number permitted under the staffing model in § 401.220(a). The staffing model suggests that the number of pilots needed for District Three is 22 pilots,39
           which is more than or equal to the numbers of working pilots provided by the pilot associations.
        
          
            39 See Table 6 of the Great Lakes Pilotage Rates—2017 Annual Review final rule, 82 FR 41466 at 41480 (August 31, 2017). The methodology of the staffing model is discussed at length in the final rule (see pages 41476-41480 for a detailed analysis of the calculations).
        
        Thus, in accordance with § 404.104(c), we use the revised target individual compensation level to derive the total pilot compensation by multiplying the individual target compensation by the estimated number of working pilots for District Three, as shown in Table 30.
        
          Table 30—Target Compensation for District Three
          
             
            District Three
            Undesignated
            Designated
            Total
          
          
            Target Pilot Compensation
            $367,085
            $367,085
            $367,085
          
          
            Number of Pilots
            16
            4
            20
          
          
            Total Target Pilot Compensation
            $5,873,360
            $1,468,340
            $7,341,700
          
        
        E. Step 5: Project Working Capital Fund
        Next, we calculate the working capital fund revenues needed for each area. First, we add together the figures for projected operating expenses and total pilot compensation for each area. Next, we find the preceding year's average annual rate of return for new issues of high grade corporate securities. Using Moody's data, the number is 3.93 percent.40
           By multiplying the two figures, we obtain the working capital fund contribution for each area, as shown in Table 31.
        
          

            40 Moody's Seasoned Aaa Corporate Bond Yield, average of 2018 monthly data. The Coast Guard uses the most recent complete year of data. See https://fred.stlouisfed.org/series/AAA. (June 12, 2019)
          
        
        
        
          Table 31—Working Capital Fund Calculation for District Three
          
             
            District Three
            Undesignated
            Designated
            Total
          
          
            Adjusted Operating Expenses (Step 2)
            $2,082,529
            $590,723
            $2,673,252
          
          
            Total Target Pilot Compensation (Step 4)
            5,873,360
            1,468,340
            7,341,700
          
          
            Total 2018 Expenses
            7,955,889
            2,059,063
            10,014,952
          
          
            Working Capital Fund (3.93%)
            312,666
            80,921
            393,587
          
        
        F. Step 6: Project Needed Revenue
        In this step, we add together all of the expenses accrued to derive the total revenue needed for each area. These expenses include the projected operating expenses (from Step 2), the total pilot compensation (from Step 4), and the working capital fund contribution (from Step 5). The calculations is shown in Table 32.
        
          Table 32—Revenue Needed for District Three
          
             
            District Three
            Undesignated
            Designated
            Total
          
          
            Adjusted Operating Expenses (Step 2, See Table 28)
            $2,082,529
            $590,723
            $2,673,252
          
          
            Total Target Pilot Compensation (Step 4, See Table 30)
            5,873,360
            1,468,340
            7,341,700
          
          
            Working Capital Fund (Step 5, See Table 31)
            312,666
            80,921
            393,587
          
          
            Total Revenue Needed
            8,268,555
            2,139,984
            10,408,539
          
        
        G. Step 7: Calculate Initial Base Rates
        Having determined the revenue needed for each area in the previous six steps, to develop an hourly rate, we divide that number by the expected number of hours of traffic. Step 7 is a two-part process. In the first part, we calculate the 10-year average of traffic in District Three, using the total time on task or pilot bridge hours.41
           Because we calculate separate figures for designated and undesignated waters, there are two parts for each calculation. We show these values in Table 33.
        
          
            41 See footnote 18 for more information.
        
        
          Table 33—Time on Task for District Three
          [Hours]
          
            Year
            District Three
            Undesignated
            Designated
          
          
            2018
            19,967
            3,455
          
          
            2017
            20,955
            2,997
          
          
            2016
            23,421
            2,769
          
          
            2015
            22,824
            2,696
          
          
            2014
            25,833
            3,835
          
          
            2013
            17,115
            2,631
          
          
            2012
            15,906
            2,163
          
          
            2011
            16,012
            1,678
          
          
            2010
            20,211
            2,461
          
          
            2009
            12,520
            1,820
          
          
            Average
            19,476
            2,651
          
        
        Next, we derive the initial hourly rate by dividing the revenue needed by the average number of hours for each area. This produces an initial rate, which is necessary to produce the revenue needed for each area, assuming the amount of traffic is as expected. The calculations for each area are set forth in Table 34.
        
          Table 34—Initial Rate Calculations for District Three
          
             
            Undesignated
            Designated
          
          
            Revenue needed (Step 6)
            $8,268,555
            $2,139,984
          
          
            Average time on task (hours)
            19,476
            2,651
          
          
            Initial rate
            $425
            $807
          
        
        
        H. Step 8: Calculate Average Weighting Factors by Area
        In this step, we calculate the average weighting factor for each designated and undesignated area. We collect the weighting factors, set forth in 46 CFR 401.400, for each vessel trip. Using this database, we calculate the average weighting factor for each area using the data from each vessel transit from 2014 onward, as shown in Tables 35 and 36.42
          
        
        
          
            42 See footnote 19 for more information
        
        
          Table 35—Average Weighting Factor for District Three, Undesignated Areas
          
            Vessel class/year
            Number oftransits
            
            Weightingfactor
            
            Weightedtransits
            
          
          
            
              Area 6
            
          
          
            Class 1 (2014)
            45
            1
            45
          
          
            Class 1 (2015)
            56
            1
            56
          
          
            Class 1 (2016)
            136
            1
            136
          
          
            Class 1 (2017)
            148
            1
            148
          
          
            Class 1 (2018)
            103
            1
            103
          
          
            Class 2 (2014)
            274
            1.15
            315.1
          
          
            Class 2 (2015)
            207
            1.15
            238.05
          
          
            Class 2 (2016)
            236
            1.15
            271.4
          
          
            Class 2 (2017)
            264
            1.15
            303.6
          
          
            Class 2 (2018)
            169
            1.15
            194.35
          
          
            Class 3 (2014)
            15
            1.3
            19.5
          
          
            Class 3 (2015)
            8
            1.3
            10.4
          
          
            Class 3 (2016)
            10
            1.3
            13
          
          
            Class 3 (2017)
            19
            1.3
            24.7
          
          
            Class 3 (2018)
            9
            1.3
            11.7
          
          
            Class 4 (2014)
            394
            1.45
            571.3
          
          
            Class 4 (2015)
            375
            1.45
            543.75
          
          
            Class 4 (2016)
            332
            1.45
            481.4
          
          
            Class 4 (2017)
            367
            1.45
            532.15
          
          
            Class 4 (2018)
            337
            1.45
            488.65
          
          
            Total for Area 6
            3,504
            
            4,507.05
          
          
            
              Area 8
            
          
          
            Class 1 (2014)
            3
            1
            3
          
          
            Class 1 (2015)
            0
            1
            0
          
          
            Class 1 (2016)
            4
            1
            4
          
          
            Class 1 (2017)
            4
            1
            4
          
          
            Class 1 (2018)
            0
            1
            0
          
          
            Class 2 (2014)
            177
            1.15
            203.55
          
          
            Class 2 (2015)
            169
            1.15
            194.35
          
          
            Class 2 (2016)
            174
            1.15
            200.1
          
          
            Class 2 (2017)
            151
            1.15
            173.65
          
          
            Class 2 (2018)
            102
            1.15
            117.3
          
          
            Class 3 (2014)
            3
            1.3
            3.9
          
          
            Class 3 (2015)
            0
            1.3
            0
          
          
            Class 3 (2016)
            7
            1.3
            9.1
          
          
            Class 3 (2017)
            18
            1.3
            23.4
          
          
            Class 3 (2018)
            7
            1.3
            9.1
          
          
            Class 4 (2014)
            243
            1.45
            352.35
          
          
            Class 4 (2015)
            253
            1.45
            366.85
          
          
            Class 4 (2016)
            204
            1.45
            295.8
          
          
            Class 4 (2017)
            269
            1.45
            390.05
          
          
            Class 4 (2018)
            188
            1.45
            272.6
          
          
            Total for Area 8
            1,976
            
            2623.1
          
          
            Combined total
            5,480
            
            7,130.15
          
          
            Average weighting factor (weighted transits/number of transits)
            
            1.30
            
          
        
        
          Table 36—Average Weighting Factor for District Three, Designated Areas
          
            Vessel class per year
            Number oftransits
            
            Weightingfactor
            
            Weightedtransits
            
          
          
            Class 1 (2014)
            27
            1
            27
          
          
            Class 1 (2015)
            23
            1
            23
          
          
            Class 1 (2016)
            55
            1
            55
          
          
            Class 1 (2017)
            62
            1
            62
          
          
            
            Class 1 (2018)
            47
            1
            47
          
          
            Class 2 (2014)
            221
            1.15
            254.15
          
          
            Class 2 (2015)
            145
            1.15
            166.75
          
          
            Class 2 (2016)
            174
            1.15
            200.1
          
          
            Class 2 (2017)
            170
            1.15
            195.5
          
          
            Class 2 (2018)
            126
            1.15
            144.9
          
          
            Class 3 (2014)
            4
            1.3
            5.2
          
          
            Class 3 (2015)
            0
            1.3
            0
          
          
            Class 3 (2016)
            6
            1.3
            7.8
          
          
            Class 3 (2017)
            14
            1.3
            18.2
          
          
            Class 3 (2018)
            6
            1.3
            7.8
          
          
            Class 4 (2014)
            321
            1.45
            465.45
          
          
            Class 4 (2015)
            245
            1.45
            355.25
          
          
            Class 4 (2016)
            191
            1.45
            276.95
          
          
            Class 4 (2017)
            234
            1.45
            339.3
          
          
            Class 4 (2018)
            225
            1.45
            326.25
          
          
            Total
            2,296
            
            2,977
          
          
            Average weighting factor (weighted transits per number of transits)
            
            1.30
            
          
        
        I. Step 9: Calculate Revised Base Rates
        In this step, we revise the base rates so that once the impact of the weighting factors are considered, the total cost of pilotage would be equal to the revenue needed. To do this, we divide the initial base rates, calculated in Step 7, by the average weighting factors calculated in Step 8, as shown in Table 37.
        
          Table 37—Revised Base Rates for District Three
          
            Area
            Initial rate(Step 7)
            
            Averageweighting
              factor
              (Step 8)
            
            Revised rate(initial rate/
              average weighting
              factor)
            
          
          
            District Three: Designated
            $807
            1.30
            $621
          
          
            District Three: Undesignated
            425
            1.30
            327
          
        
        J. Step 10: Review and Finalize Rates
        In this step, the Director reviews the rates set forth by the staffing model and ensures that they meet the goal of ensuring safe, efficient, and reliable pilotage. To establish that the proposed rates do meet the goal of ensuring safe, efficient and reliable pilotage, the Director considers whether the proposed rates incorporate appropriate compensation for pilots to handle heavy traffic periods and whether there is a sufficient number of pilots to handle those heavy traffic periods. The Director also considers whether the proposed rates would cover operating expenses and infrastructure costs, and takes average traffic and weighting factors into consideration. Based on this information, the Director is not proposing any alterations to the rates in this step. We propose to modify the text in § 401.405(a) to reflect the final rates shown in Table 38.
        
          Table 38—Proposed Final Rates for District Three
          
            Area
            Name
            Final 2019pilotage rate
            
            Proposed 2020 pilotage rate
          
          
            District Three: Designated
            St. Mary's River
            $594
            $621
          
          
            District Three: Undesignated
            Lakes Huron, Michigan, and Superior
            306
            327
          
        
        K. Surcharges
        The Coast Guard is not proposing any surcharges in this ratemaking. As stated earlier, we previously used surcharges to pay for the training of new pilots, rather than incorporating training costs into the overall “needed revenue” that is used in the calculation of the base rate, because the surcharge accelerates the reimbursement of certain necessary and reasonable expense. For the 2019 ratemaking, this reimbursement needed to be accelerated because of the large number of registered pilots retiring, and the large number of new pilots being trained to replace them. As the vast majority of registered pilots are not anticipated to retire in the next 20 years, we believe that pilot associations are now able to plan for the costs associated with retirements without relying on the Coast Guard to impose surcharges.
        VIII. Regulatory Analyses

        We developed this proposed rule after considering numerous statutes and Executive orders related to rulemaking. A summary of our analyses based on these statutes or Executive orders follows.
        
        A. Regulatory Planning and Review
        Executive Orders 12866 (Regulatory Planning and Review) and 13563 (Improving Regulation and Regulatory Review) direct agencies to assess the costs and benefits of available regulatory alternatives and, if regulation is necessary, to select regulatory approaches that maximize net benefits (including potential economic, environmental, public health and safety effects, distributive impacts, and equity). Executive Order 13563 emphasizes the importance of quantifying costs and benefits, reducing costs, harmonizing rules, and promoting flexibility. Executive Order 13771 (Reducing Regulation and Controlling Regulatory Costs) directs agencies to reduce regulation and control regulatory costs and provides that “for every one new regulation issued, at least two prior regulations be identified for elimination, and that the cost of planned regulations be prudently managed and controlled through a budgeting process.”

        The Office of Management and Budget (OMB) has not designated this proposed rule a significant regulatory action under section 3(f) of Executive Order 12866. Accordingly, OMB has not reviewed it. Because this proposed rule is not a significant regulatory action, it is exempt from the requirements of Executive Order 13771. See the OMB Memorandum titled “Guidance Implementing Executive Order 13771, titled `Reducing Regulation and Controlling Regulatory Costs' ” (April 5, 2017). A regulatory analysis (RA) follows.
        The purpose of this proposed rule is to establish new base pilotage rates. The Great Lakes Pilotage Act of 1960 requires that rates be established or reviewed and adjusted each year. The Act requires that base rates be established by a full ratemaking at least once every five years, and in years when base rates are not established, they must be reviewed and, if necessary, adjusted. The last full ratemaking was concluded in June of 2018.43
           Table 39 summarizes proposed changes with no cost impacts or where the cost impacts are captured in the proposed rate change. Table 40 summarizes the affected population, costs, and benefits of the proposed rate change. The Coast Guard estimates a decrease in cost of approximately $0.23 million to industry as a result of the change in revenue needed in 2020 compared to the revenue needed in 2019.
        
          
            43 Great Lakes Pilotage Rates—2018 Annual Review and Revisions to Methodology (83 FR 26162), published June 5, 2018.
        
        
          Table 39—Proposed Changes With No Costs or Cost Captured in the Proposed Rate Change
          
            Change
            Description
            Affected population
            Basis for no cost
            Benefits
          
          
            Working capital fund requirements
            The Coast Guard is proposing to add regulatory text to § 403.110 requiring the pilotage associations keep money allocated to the working capital fund in a separate account and limit the use of the funds to infrastructure expenses
            The 3 pilotage associations
            All three districts opened accounts for the working capital fund in response to a policy letter sent by the Coast Guard in November, 2018; therefore, there is no additional cost as a result of this rulemaking. In addition, based on discussion with the associations, we believe the cost to open these accounts was negligible, as each association was able to open a bank account online with their existing financial institutions with minimal effort
            Provides increased transparency and oversight of how the money in the working capital fund is spent and how much each association has allocated for infrastructure expenses.
          
          
             
            
            
            We estimate that any recordkeeping or reporting requirements associated with the working capital fund would also be minimal. The associations must already report and keep records on their infrastructure expense as part of their reporting requirements under § 403.105. We believe any recordkeeping associated with the new bank accounts may be conducted simultaneously with the recordkeeping for the existing accounts, as all accounts are with the same financial institution
          
          
            Address inconsistent terms
            The Coast Guard is proposing to replace the text in § 404.106, “return on investment” with “working capital fund”
            The 3 pilotage associations
            The Coast Guard previously renamed “return on investment” as the “working capital fund” in the Great Lakes Pilotage Rates 2017 Annual Review final rule (82 FR 41466); however, this text was not modified in that rulemaking
            Creates consistency across the CFR and reduces confusion.
          
          
            Target pilot compensation
            The Coast Guard is proposing to change the base pilot compensation benchmark in § 401.405(a) to the 2019 compensation benchmark after adjusting for inflation
            Owners and operators of 266 vessels journeying the Great Lakes system annually, 52 U.S. Great Lakes pilots, and 3 pilotage associations
            Pilot compensation costs are accounted for in the base pilotage rates
            This compensation target achieves the Coast Guard's goals of safety through rate and compensation stability, while promoting recruitment and retention of qualified U.S. registered pilots.
          
        
        
        
          Table 40—Economic Impacts Due to Proposed Changes
          
            Change
            Description
            Affected population
            Costs
            Benefits
          
          
            Rate and surcharge changes
            Under the Great Lakes Pilotage Act of 1960, the Coast Guard is required to review and adjust base pilotage rates annually
            Owners and operators of 266 vessels transiting the Great Lakes system annually, 52 U.S. Great Lakes pilots, and 3 pilotage associations
            Decrease of $225,658 due to change in revenue needed for 2020 ($27,762,527) from revenue needed for 2019 ($27,988,185) as shown in Table 41 below
            New rates cover an association's necessary and reasonable operating expenses.Promotes safe, efficient, and reliable pilotage service on the Great Lakes.
              Provides fair compensation, adequate training, and sufficient rest periods for pilots.
              Ensures the association receives sufficient revenues to fund future improvements.
            
          
        
        The Coast Guard is required to review and adjust pilotage rates on the Great Lakes annually. See Sections IV and V of this preamble for detailed discussions of the legal basis and purpose for this rulemaking and for background information on Great Lakes pilotage ratemaking. Based on our annual review for this rulemaking, we are proposing to adjust the pilotage rates for the 2020 shipping season to generate sufficient revenues for each district to reimburse its necessary and reasonable operating expenses, fairly compensate trained and rested pilots, and provide an appropriate working capital fund to use for improvements. The rate changes in this proposed rule would increase the rates for four areas (District One: Designated, District Two: Undesignated, and all of District Three), and decrease the rates for the remaining two areas (District One: Undesignated, and District Two: Designated). In addition, the proposed rule would not implement a surcharge. These changes lead to a net decrease in the cost of service to shippers. However, because the proposed rates would increase for some areas and decrease for others, the change in per unit cost to each individual shipper would be dependent on their area of operation, and if they previously paid a surcharge.
        A detailed discussion of our economic impact analysis follows.
        Affected Population
        This rule would impact U.S. Great Lakes pilots, the three pilot associations, and the owners and operators of oceangoing vessels that transit the Great Lakes annually. We estimate that there would be 52 pilots working during the 2020 shipping season. The shippers affected by these rate changes are those owners and operators of domestic vessels operating “on register” (engaged in foreign trade) and owners and operators of non-Canadian foreign vessels on routes within the Great Lakes system. These owners and operators must have pilots or pilotage service as required by 46 U.S.C. 9302. There is no minimum tonnage limit or exemption for these vessels. The statute applies only to commercial vessels and not to recreational vessels. U.S.-flagged vessels not operating on register and Canadian “lakers,” which account for most commercial shipping on the Great Lakes, are not required by 46 U.S.C. 9302 to have pilots. However, these U.S.- and Canadian-flagged lakers may voluntarily choose to engage a Great Lakes registered pilot. Vessels that are U.S.-flagged may opt to have a pilot for varying reasons, such as unfamiliarity with designated waters and ports, or for insurance purposes.
        The Coast Guard used billing information from the years 2016 through 2018 from the Great Lakes Pilotage Management System (GLPMS) to estimate the average annual number of vessels affected by the rate adjustment. The GLPMS tracks data related to managing and coordinating the dispatch of pilots on the Great Lakes, and billing in accordance with the services. As described in Step 7 of the methodology, we use a 10-year average to estimate the traffic. We used 3 years of the most recent billing data to estimate the affected population. When we reviewed 10 years of the most recent billing data, we found the data included vessels that have not used pilotage services in recent years. We believe using 3 years of billing data is a better representation of the vessel population that is currently using pilotage services and would be impacted by this rulemaking. We found that 457 unique vessels used pilotage services during the years 2016 through 2018. That is, these vessels had a pilot dispatched to the vessel, and billing information was recorded in the GLPMS. Of these vessels, 420 were foreign-flagged vessels and 37 were U.S.-flagged vessels. As previously stated, U.S.-flagged vessels not operating on register are not required to have a registered pilot per 46 U.S.C. 9302, but they can voluntarily choose to have one.
        Numerous factors affect vessel traffic, which varies from year to year. Therefore, rather than using the total number of vessels over the time period, we took an average of the unique vessels using pilotage services from the years 2016 through 2018 as the best representation of vessels estimated to be affected by the rates in this rulemaking. From 2016 through 2018, an average of 266 vessels used pilotage services annually.44
           On average, 248 of these vessels were foreign-flagged vessels and 18 were U.S.-flagged vessels that voluntarily opted into the pilotage service.
        
          
            44 Some vessels entered the Great Lakes multiple times in a single year, affecting the average number of unique vessels utilizing pilotage services in any given year.
        
        Total Cost to Shippers
        The proposed rate changes resulting from this adjustment to the rates would result in a net decrease in the cost of service to shippers. However, because the rates would increase for some areas and decrease for others, the proposed change in per unit cost to each individual shipper would be dependent on their area of operation, and if they previously paid a surcharge.
        The Coast Guard estimates the effect of the rate changes on shippers by comparing the total projected revenues needed to cover costs in 2019 with the total projected revenues to cover costs in 2020, including any temporary surcharges we have authorized.45

           We set pilotage rates so that pilot associations receive enough revenue to cover their necessary and reasonable expenses. Shippers pay these rates when they have a pilot as required by 46 U.S.C. 9302. Therefore, the aggregate payments of shippers to pilot associations are equal to the projected necessary revenues for pilot associations. The revenues each year represent the total costs that shippers must pay for pilotage services. The change in revenue from the previous year is the additional cost to shippers discussed in this rule.
        
          
            45 While the Coast Guard implemented a surcharge in 2019, we are not proposing any surcharges for 2020.
        
        The impacts of the rate changes on shippers are estimated from the district pilotage projected revenues (shown in Tables 8, 20, and 32 of this preamble). The Coast Guard estimates that for the 2020 shipping season, the projected revenue needed for all three districts is $27,762,527.
        To estimate the change in cost to shippers from this rule, the Coast Guard compared the 2020 total projected revenues to the 2019 projected revenues. Because we review and prescribe rates for the Great Lakes Pilotage annually, the effects are estimated as a single-year cost rather than annualized over a 10-year period. In the 2019 rulemaking, we estimated the total projected revenue needed for 2019, including surcharges, as $27,988,185.46
           This is the best approximation of 2019 revenues as, at the time of this publication, we do not have enough audited data available for the 2019 shipping season to revise these projections. Table 41 shows the revenue projections for 2019 and 2020 and details the additional cost increases to shippers by area and district as a result of the rate changes on traffic in Districts One, Two, and Three.
        
          
            46 84 FR 20551, see table 36.
        
        
          Table 41—Effect of the Rule by Area and District 
          [$U.S.; Non-discounted]
          
            Area
            Revenue needed in 2019
            2019Temporary
              surcharge
            
            Total 2019 projectedrevenue
            
            Revenue needed in 2020
            2020Temporary
              surcharge
            
            Total 2020 projectedrevenue
            
            Change incosts of this
              proposed rule
            
          
          
            Total, district one
            $9,271,852
            $300,000
            $9,571,852
            $9,201,688
            $0
            $9,201,688
            −$370,164
          
          
            Total, district two
            7,864,224
            150,000
            8,014,224
            8,152,300
            0
            8,152,300
            138,076
          
          
            Total, district three
            9,802,109
            600,000
            10,402,109
            10,408,539
            0
            10,408,539
            6,430
          
          
            System total
            26,938,185
            1,050,000
            27,988,185
            27,762,527
            0
            27,762,527
            −$225,658
          
        
        The resulting difference between the projected revenue in 2019 and the projected revenue in 2020 is the annual change in payments from shippers to pilots as a result of the rate change imposed by this proposed rule. The effect of the rate change to shippers varies by area and district. The rate changes, after taking into account the change in pilotage rates, would lead to affected shippers operating in District One experiencing a decrease in payments of $370,164, over the previous year. District Two and District Three would experience an increase in payments of $138,076 and, $6,430 respectively, when compared with 2019. The overall adjustment in payments would be a decrease in payments by shippers of $225,658 across all three districts (a 1-percent decrease when compared with 2019). Again, because the Coast Guard reviews and sets rates for Great Lakes Pilotage annually, we estimate the impacts as single-year costs rather than annualizing them over a 10-year period.
        Table 42 shows the difference in revenue by revenue-component from 2019 to 2020, and presents each revenue-component as a percentage of the total revenue needed. In both 2019 and 2020, the largest revenue-component was pilotage compensation (66% of total revenue needed in 2019 and 69% of total revenue needed in 2020), followed by operating expenses (27% of total revenue needed in 2019 and 2020).
        
          Table 42—Difference in Revenue by Component
          
            Revenue-component
            Revenue needed in 2019
            Percentage of total revenue needed in 2019
            Revenue needed in 2020
            Percentage of total revenue needed in 2020
            Difference (2020revenue-2019
              revenue)
            
            Percentage change from previous year
          
          
            Adjusted Operating Expenses
            $7,565,310
            27
            $7,624,298
            27
            $58,988
            1
          
          
            Total Target Pilot Compensation
            18,354,237
            66
            19,088,420
            69
            734,183
            4
          
          
            Working Capital Fund
            1,018,638
            4
            1,049,809
            4
            31,171
            3
          
          
            Total Revenue Needed, without Surcharge
            26,938,185
            96
            27,762,527
            100
            824,342
            3
          
          
            Surcharge
            1,050,000
            4
            0
            0
            −1,050,000
            −100
          
          
            Total Revenue Needed, with Surcharge
            27,988,185
            100
            27,762,527
            100
            −225,658
            −1
          
          
            Note: Totals may not sum due to rounding.
        
        Table 43 presents the percentage change in revenue by area and revenue-component, excluding surcharges as they are applied at the district level.47
           The majority of the decrease in revenue is due to the removal of surcharges to cover the cost of applicant pilot training expenses and decreased operating expenses. The change in revenue also accounts for the inflation of pilotage compensation and the net addition of one additional pilot. The target compensation for these pilots is $367,085 per pilot. The addition of this pilot to full working status accounts for $367,085 of the increase ($734,183 is the difference between the revenues needed in 2019 to the revenues needed in 2020, which takes into account the effect of increasing compensation for the other 51 pilots). The remaining amount is attributed to increases in the working capital fund.
        
          
            47 The 2019 projected revenues are from the Great Lakes Pilotage Rates—2019 Annual Review and Revisions to Methodology final rule (84 FR 20551) Tables 15-17. The 2020 projected revenues are from tables 8, 20, and 32 of this proposed rule.
        
        
        
          Table 43—Difference in Revenue by Component and Area
          
            Area
            Adjusted operating expenses
            2019
            2020
            Percentage change
            Total target pilot compensation
            2019
            2020
            Percentage change
            Working capital fund
            2019
            2020
            Percentage change
            Total revenue needed
            2019
            2020
            Percentage change
          
          
            District One: Designated
            $1,467,171
            $1,567,975
            6
            $3,598,870
            $3,670,850
            2
            $199,095
            $205,886
            3
            $5,265,136
            $5,444,711
            3
          
          
            District One: Undesignated
            1,335,997
            1,045,316
            −28
            2,519,209
            2,569,595
            2
            151,510
            142,066
            −7
            4,006,716
            3,756,977
            −7
          
          
            District Two: Undesignated
            1,072,441
            935,104
            −15
            2,519,209
            2,936,680
            14
            141,152
            152,161
            7
            3,732,802
            4,023,945
            7
          
          
            District Two: Designated
            1,455,988
            1,402,651
            −4
            2,519,209
            2,569,595
            2
            156,225
            156,109
            0
            4,131,422
            4,128,355
            0
          
          
            District Three: Undesignated
            1,703,896
            2,082,529
            18
            5,758,192
            5,873,360
            2
            293,260
            312,666
            6
            7,755,348
            8,268,555
            6
          
          
            District Three: Designated
            529,817
            590,723
            10
            1,439,548
            1,468,340
            2
            77,396
            80,921
            4
            2,046,761
            2,139,984
            4
          
        
        Benefits
        This proposed rule would allow the Coast Guard to meet the requirements in 46 U.S.C. 9303 to review the rates for pilotage services on the Great Lakes. The rate changes would promote safe, efficient, and reliable pilotage service on the Great Lakes by: (1) Ensuring that rates cover an association's operating expenses; (2) providing fair pilot compensation, adequate training, and sufficient rest periods for pilots; and (3) ensuring pilot associations produce enough revenue to fund future improvements. The rate changes would also help recruit and retain pilots, which would ensure a sufficient number of pilots to meet peak shipping demand, helping to reduce delays caused by pilot shortages.
        B. Small Entities
        Under the Regulatory Flexibility Act, 5 U.S.C. 601-612, we have considered whether this proposed rule would have a significant economic impact on a substantial number of small entities. The term “small entities” comprises small businesses, not-for-profit organizations that are independently owned and operated and are not dominant in their fields, and governmental jurisdictions with populations of less than 50,000.
        For the rule, the Coast Guard reviewed recent company size and ownership data for the vessels identified in the GLPMS, and we reviewed business revenue and size data provided by publicly available sources such as Manta 48
           and ReferenceUSA.49
           As described in Section VIII.A of this preamble, Regulatory Planning and Review, we found that a total of 457 unique vessels used pilotage services from 2016 through 2018. These vessels are owned by 55 entities. We found that of the 55 entities that own or operate vessels engaged in trade on the Great Lakes that would be affected by this rule, 43 are foreign entities that operate primarily outside the United States. The remaining 12 entities are U.S. entities. We compared the revenue and employee data found in the company search to the Small Business Administration's (SBA) small business threshold as defined in the SBA's “Table of Size Standards” for small businesses to determine how many of these companies are small entities.50
           Table 44 shows the North American Industry Classification System (NAICS) codes of the U.S. entities and the small entity standard size established by the SBA.
        
          
            48 See https://www.manta.com/.
          
        
        
          
            49 See http://resource.referenceusa.com/.
          
        
        
          
            50 See: https://www.sba.gov/document/support-table-size-standards. SBA has established a “Table of Size Standards” for small businesses that sets small business size standards by NAICS code. A size standard, which is usually stated in number of employees or average annual receipts (“revenues”), represents the largest size that a business (including its subsidiaries and affiliates) may be in order to remain classified as a small business for SBA and Federal contracting programs.
        
        
          Table 44—NAICS Codes and Small Entities Size Standards
          
            NAICS
            Description
            Small entity size standard
          
          
            211120
            Crude Petroleum Extraction
            1,250 employees.
          
          
            238910
            Site Preparation Contractors
            $15.0 million.
          
          
            488330
            Navigational Services to Shipping
            $38.5 million.
          
          
            523910
            Miscellaneous Intermediation
            $38.5 million.
          
          
            532411
            Commercial Air, Rail, and Water Transportation Equipment Rental and Leasing
            $32.5 million.
          
          
            551111
            Offices of Bank Holding Companies
            $20.5 million.
          
          
            561510
            Travel Agencies
            $20.5 million.
          
          
            928110
            National Security.
            Population of 50,000 people.
          
        

        Of the 12 U.S. entities, 10 exceed the SBA's small business standards for small entities. To estimate the potential impact on the 2 small entities, the Coast Guard used their 2018 invoice data to estimate their pilotage costs in 2020. We increased their 2018 costs to account for the changes in pilotage rates resulting from this rule and the Great Lakes Pilotage Rates—2019 Annual Review and Revisions to Methodology final rule (84 FR 20551). We estimated the change in cost to these entities resulting from this rule by subtracting their estimated 2019 costs from their estimated 2020 costs. We then compared the estimated change in pilotage costs between 2019 and 2020 with each firm's annual revenue and compared their total estimated 2020 pilotage costs to their annual revenue. In both cases, their estimated pilotage expenses were below 1 percent of their annual revenue. Table 44 presents the calculation of these cost estimates for both entities.
        
        
          Table 44—Estimated 2020 Pilotage Costs for Small Entities 
          [Thousands of dollars]
          
            Entity
            2018 pilotageexpenses
            
            Estimated change in pilotage costs 
              between 2018 and 2019 51
              
            
            Estimated 2019 pilotage expenses
            
            Estimated change in pilotage cost 
              between 2018 and 2019
            
            Estimated 2020 pilotage expenses
            
            Estimated change in pilotage 
              expenses from 2019 to 2020
            
          
          
             
            (a)
            (b)
            (c) = (a) × (1 + (b))
            (d)
            (e) = (c) × (1 + (d))
            (f) = (e) − (c)
          
          
            Small Entity A
            $4.75
            11
            5.27
            −1
            5.22
            −$0.05
          
          
            Small Entity B
            148.39
            11
            164.71
            −1
            163.06
            −1.65
          
        
        In addition to the owners and operators discussed above, three U.S. entities that receive revenue from pilotage services would be affected by this proposed rule. These are the three pilot associations that provide and manage pilotage services within the Great Lakes districts. Two of the associations operate as partnerships, and one operates as a corporation. These associations are designated with the same NAICS code and small-entity size standards described above, but have fewer than 500 employees. Combined, they have approximately 65 employees in total and, therefore, are designated as small entities. The Coast Guard expects no adverse effect on these entities from this rule because the three pilot associations would receive enough revenue to balance the projected expenses associated with the projected number of bridge hours (time on task) and pilots.
        
          
            51 84 FR 20551, see table 37.
        
        Finally, the Coast Guard did not find any small not-for-profit organizations that are independently owned and operated and are not dominant in their fields that would be impacted by this rule. We did not find any small governmental jurisdictions with populations of fewer than 50,000 people that would be impacted by this rule. Based on this analysis, we conclude this rulemaking would not affect a substantial number of small entities, nor have a significant economic impact on any of the affected entities.

        Based on our analysis, this proposed rule would have a less than 1 percent annual impact on 2 small entities; therefore, the Coast Guard certifies under 5 U.S.C. 605(b) that this proposed rule would not have a significant economic impact on a substantial number of small entities. If you think that your business, organization, or governmental jurisdiction qualifies as a small entity and that this proposed rule would have a significant economic impact on it, please submit a comment to the docket at the address listed in the ADDRESSES section of this preamble. In your comment, explain why you think it qualifies and how and to what degree this proposed rule would economically affect it.
        C. Assistance for Small Entities

        Under section 213(a) of the Small Business Regulatory Enforcement Fairness Act of 1996, Public Law 104-121, we want to assist small entities in understanding this proposed rule so that they can better evaluate its effects on them and participate in the rulemaking. If the proposed rule would affect your small business, organization, or governmental jurisdiction and you have questions concerning its provisions or options for compliance, please contact the person in the FOR FURTHER INFORMATION section of this proposed rule. The Coast Guard will not retaliate against small entities that question or complain about this proposed rule or any policy or action of the Coast Guard.
        Small businesses may send comments on the actions of Federal employees who enforce, or otherwise determine compliance with, Federal regulations to the Small Business and Agriculture Regulatory Enforcement Ombudsman and the Regional Small Business Regulatory Fairness Boards. The Ombudsman evaluates these actions annually and rates each agency's responsiveness to small business. If you wish to comment on actions by employees of the Coast Guard, call 1-888-REG-FAIR (1-888-734-3247).
        D. Collection of Information
        This proposed rule would call for no new collection of information under the Paperwork Reduction Act of 1995 (44 U.S.C. 3501-3520). This proposed rule would not change the burden in the collection currently approved by OMB under OMB Control Number 1625-0086, Great Lakes Pilotage Methodology.
        E. Federalism
        A rule has implications for federalism under Executive Order 13132 (Federalism) if it has a substantial direct effect on the States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government. We have analyzed this proposed rule under Executive Order 13132 and have determined that it is consistent with the fundamental federalism principles and preemption requirements as described in Executive Order 13132. Our analysis follows.
        Congress directed the Coast Guard to establish “rates and charges for pilotage services.” See 46 U.S.C. 9303(f). This regulation is issued pursuant to that statute and is preemptive of State law as specified in 46 U.S.C. 9306. Under 46 U.S.C. 9306, a “State or political subdivision of a State may not regulate or impose any requirement on pilotage on the Great Lakes.” As a result, States or local governments are expressly prohibited from regulating within this category. Therefore, this proposed rule is consistent with the fundamental federalism principles and preemption requirements described in Executive Order 13132.

        While it is well settled that States may not regulate in categories in which Congress intended the Coast Guard to be the sole source of a vessel's obligations, the Coast Guard recognizes the key role that State and local governments may have in making regulatory determinations. Additionally, for rules with implications and preemptive effect, Executive Order 13132 specifically directs agencies to consult with State and local governments during the rulemaking process. If you believe this rule has implications for federalism under Executive Order 13132, please contact the person listed in the FOR FURTHER INFORMATION section of this preamble.
        F. Unfunded Mandates

        The Unfunded Mandates Reform Act of 1995, 2 U.S.C. 1531-1538, requires Federal agencies to assess the effects of their discretionary regulatory actions. In particular, the Act addresses actions that may result in the expenditure by a State, local, or tribal government, in the aggregate, or by the private sector of $100 million (adjusted for inflation) or more in any one year. Although this proposed rule would not result in such an expenditure, we do discuss the effects of this proposed rule elsewhere in this preamble.
        G. Taking of Private Property
        This proposed rule would not cause a taking of private property or otherwise have taking implications under Executive Order 12630 (Governmental Actions and Interference with Constitutionally Protected Property Rights).
        H. Civil Justice Reform
        This proposed rule meets applicable standards in sections 3(a) and 3(b)(2) of Executive Order 12988, (Civil Justice Reform), to minimize litigation, eliminate ambiguity, and reduce burden.
        I. Protection of Children
        We have analyzed this proposed rule under Executive Order 13045 (Protection of Children from Environmental Health Risks and Safety Risks). This proposed rule is not an economically significant rule and would not create an environmental risk to health or risk to safety that might disproportionately affect children.
        J. Indian Tribal Governments
        This proposed rule does not have tribal implications under Executive Order 13175 (Consultation and Coordination with Indian Tribal Governments), because it would not have a substantial direct effect on one or more Indian tribes, on the relationship between the Federal Government and Indian tribes, or on the distribution of power and responsibilities between the Federal Government and Indian tribes.
        K. Energy Effects
        We have analyzed this proposed rule under Executive Order 13211 (Actions Concerning Regulations That Significantly Affect Energy Supply, Distribution, or Use). We have determined that it is not a “significant energy action” under that order because it is not a “significant regulatory action” under Executive Order 12866 and is not likely to have a significant adverse effect on the supply, distribution, or use of energy.
        L. Technical Standards

        The National Technology Transfer and Advancement Act, codified as a note to 15 U.S.C. 272, directs agencies to use voluntary consensus standards in their regulatory activities unless the agency provides Congress, through OMB, with an explanation of why using these standards would be inconsistent with applicable law or otherwise impractical. Voluntary consensus standards are technical standards (e.g., specifications of materials, performance, design, or operation; test methods; sampling procedures; and related management systems practices) that are developed or adopted by voluntary consensus standards bodies.

        This proposed rule does not use technical standards. Therefore, we did not consider the use of voluntary consensus standards. If you disagree with our analysis or are aware of voluntary consensus standards that might apply, please send a comment explaining your disagreement or identifying appropriate standards to the docket using the method listed in the ADDRESSES section of this preamble.
        M. Environment

        We have analyzed this proposed rule under Department of Homeland Security Management Directive 023-01-001-01, Revision 1 (DHS Directive 023-01), Commandant Instruction 5090.1 (COMDTINST 5090.1), and U.S. Coast Guard Environmental Planning Policy (April 2019), which guide the Coast Guard in complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321-4370f), and have made a preliminary determination that this action is one of a category of actions that do not individually or cumulatively have a significant effect on the human environment. A preliminary Record of Environmental Consideration supporting this determination is available in the docket where indicated under the ADDRESSES portion of this preamble. This proposed rule appears to meet the criteria for categorical exclusion (CATEX) under paragraphs A3 and L54 in Table 3-1 of U.S. Coast Guard Environmental Planning Implementing Procedures, which is available in the docket at www.regulations.gov. Paragraph A3 pertains to the promulgation of rules, issuance of rulings or interpretations, and the development and publication of policies, orders, directives, notices, procedures, manuals, advisory circulars, and other guidance documents of the following nature: (a) Those of a strictly administrative or procedural nature; (b) Those that implement, without substantive change, statutory or regulatory requirements; or (c) those that implement, without substantive change, procedures, manuals, and other guidance documents; and (d) Those that interpret or amend an existing regulation without changing its environmental effect. Paragraph L54 pertains to regulations which are editorial or procedural.
        This proposed rule involves: (1) Clarifying the rules related to the working capital fund, (2) adjusting the base pilotage rates, and (3) eliminating surcharges for administering the 2020 shipping season in accordance with applicable statutory and regulatory mandates pursuant to the Great Lakes Pilotage Act of 1960. We seek any comments or information that may lead to the discovery of a significant environmental impact from this proposed rule.
        
          List of Subjects
          46 CFR Part 401
          Administrative practice and procedure, Great Lakes, Navigation (water), Penalties, Reporting and recordkeeping requirements, Seamen.
          46 CFR Part 403
          Great Lakes, Navigation (water), Reporting and recordkeeping requirements, Seamen, Uniform System of Accounts.
          46 CFR Part 404
          Great Lakes, Navigation (water), Seamen.
        
        
        For the reasons discussed in the preamble, the Coast Guard proposes to amend 46 CFR parts 401, 403, and 404 as follows:
        
          PART 401—GREAT LAKES PILOTAGE REGULATIONS
        
         1. The authority citation for part 401 continues to read as follows:
        
          Authority:
          46 U.S.C. 2103, 2104(a), 6101, 7701, 8105, 9303, 9304; Department of Homeland Security Delegation No. 0170.1(II)(92.a), (92.d), (92.e), (92.f).
        
        
         2. Revise § 401.405(a) to read as follows:
        
          § 401.405 
           Pilotage rates and charges.
          (a) The hourly rate for pilotage service on—
          (1) The St. Lawrence River is $757;
          (2) Lake Ontario is $462;
          (3) Lake Erie is $573;
          (4) The navigable waters from Southeast Shoal to Port Huron, MI is $602;
          (5) Lakes Huron, Michigan, and Superior is $302; and
          (6) The St. Mary's River is $621.
          
        
        
          PART 403—GREAT LAKES PILOTAGE UNIFORM ACCOUNTING SYSTEM
        
        3. The authority citation for part 403 continues to read as follows:
        
          Authority:
          46 U.S.C. 2103, 2104(a), 9303, 9304; Department of Homeland Security Delegation No. 0170.1(II)(92.a), (92.f).
        
        
        
        4. Amend § 403.110 by:
        (a) Designating the text as paragraph (a); and
        (b) Adding paragraph (b).
        The addition to read as follows:
        
          § 403.110 
           Accounting entities
          (a) * * *
          (b) Each Association will maintain a separate account called the “Working Capital Fund.” Each Association will deposit into the working capital fund an amount each year at least equal to the amount calculated in Step 5, 46 CFR 404.105. Working capital funds may only be used for infrastructure improvements and infrastructure maintenance necessary to provide safe, efficient, and reliable pilot service such as pilot boat replacements, major repairs to pilot boats, non-recurring technology purchases necessary for providing pilot services, or for the acquisition of real property for use as a dispatch center, office space, or pilot lodging. The Director may grant exceptions to the requirements of this paragraph (403.110(b)) upon request by an Association.
        
        
          PART 404—GREAT LAKES PILOTAGE RATEMAKING
        
        5. The authority citation for part 404 continues to read as follows:
        
          Authority:
           46 U.S.C. 2103, 2104(a), 9303, 9304; Department of Homeland Security Delegation No. 0170.1(II)(92.a), (92.f).
        
        
          § 404.106 
          [Amended]
        
        6. In § 404.106, remove the words “return on investment” and add in their place “working capital fund”.
        
          Dated: October 23, 2019.
          R.V. Timme,
          Rear Admiral, U.S. Coast Guard, Assistant Commandant for Prevention Policy.
        
      
      [FR Doc. 2019-23510 Filed 10-29-19; 8:45 am]
       BILLING CODE 9110-04-P
    
  